Exhibit 10.2

Execution Version

 

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made as of this 14th day of September,
2020 (the “Effective Date”), between ARE-MA REGION NO. 75, LLC, a Delaware
limited liability company (“Landlord”), and FORMA THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

 

Building:

The specific building in the Project commonly known as Building 39, located at
300 North Beacon Street, Watertown, Massachusetts 02472, in which the Premises
are located.

Premises:

That portion of the Project, containing approximately 54,109 rentable square
feet, as determined by Landlord, as shown on Exhibit A, consisting of
approximately 53,781 total rentable square feet on the 3rd, 4th and 5th floors
of the Building (which includes the rentable square feet for the bathrooms on
the 4th and 5th floors of the Building per BOMA Modified for so long as Tenant
is leasing the entire rentable area of each such floor, which shall conclusively
be deemed part of the Premises for so long as Tenant is leasing the entirety of
the applicable floor), and approximately 328 rentable square feet of space on a
portion of the 1st floor of the Building, subject to adjustment from time to
time in accordance with Sections 5 and 45(o) hereof.

Project:

The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

 

Rentable Area of Premises:

54,109 sq. ft., subject to adjustment from time to time in accordance with
Sections 5 and 45(o) hereof.

Rentable Area of Building:

130,753 sq. ft., subject to adjustment from time to time in accordance with
Sections 5 and 45(o) hereof.

Rentable Area of Project:

834,782 sq. ft., subject to adjustment from time to time in accordance with
Sections 5 and 45(o) hereof.

Building’s Share of Project:

15.66%, subject to adjustment from time to time in accordance with Sections 5
and 45(o) hereof.

 

Tenant’s Share of Operating Expenses:

41.38%, subject to adjustment from time to time in accordance with Sections 5
and 45(o) hereof.

 

Base Rent:

$329,163.08, per month, subject to adjustment pursuant to Section 4 hereof.

 

Rent Adjustment Percentage:

Three percent (3%)

 

Security Deposit:

6 months of initial Base Rent, subject to reduction as provided in Section 6
below.

 

Target Commencement Date:

August 13, 2021

 

Base Term:

Beginning on the Commencement Date and ending 120 months from the first day of
the first full month of the Term (as defined in Section 2) hereof.

Permitted Use:

Research and development laboratory, related office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.

 



[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 2

 

Address for Rent Payment:

Landlord’s Notice Address:

ARE-MA Region No. 75, LLC

c/o Alexandria Real Estate Equities, Inc.

JP Morgan Chase

26 North Euclid Avenue

P.O. Box 975383

Pasadena, CA  91101

Dallas, TX  75397-5383

Attention:  Corporate Secretary

 

Tenant’s Notice Address:

Prior to Tenant’s occupancy of the Premises:

FORMA Therapeutics, Inc.

500 Arsenal Street

Watertown MA 02472

Attention: Jeanette Potts, SVP, General Counsel & Corporate Secretary

Following Tenant’s occupancy of the Premises:

FORMA Therapeutics, Inc.

300 North Beacon Street

Watertown MA 02472

Attention: Jeanette Potts, SVP, General Counsel & Corporate Secretary

In each case with a copy to:

Choate, Hall & Stewart LLP

Two International Place

Boston, Massachusetts 02110

Attention: Adam M. Zaiger, Esq.

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

EXHIBIT A - PREMISES DESCRIPTION

EXHIBIT B - DESCRIPTION OF PROJECT

EXHIBIT C - WORK LETTER

EXHIBIT D - ACKNOWLEDGEMENT OF COMMENCEMENT DATE

EXHIBIT E - RULES AND REGULATIONS

EXHIBIT F - TENANT’S PERSONAL PROPERTY

EXHIBIT G - IDENTIFICATION OF ACM & PACM

EXHIBIT H – FORM OF LETTER OF CREDIT

EXHIBIT I – JANITORIAL SPECIFICATIONS

1.Lease of Premises.  Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.  

The portions of the Project which are for the non-exclusive use of Tenant and
one or more other tenants of the Project or other third parties are collectively
referred to herein as the “Common Areas.”   Subject to the terms and conditions
of this Lease, Tenant shall have the appurtenant right to use the Common Areas
for their intended uses, and the Common Areas shall include, without limitation,
if and to the extent any exist from time to time and are generally available to
all tenants: (a) the common loading areas located in and serving the Building,
pedestrian sidewalks and landscaped areas serving the Project, (b) the common
elevators, lobbies, hallways, corridors and stairwells and, for any partial
floors included in the Premises, restrooms (but specifically excluding those on
the 4th or 5th floors of the Building which shall be part of the Premises for so
long as Tenant is leasing the entire rentable area of either such floor) within
the Building

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 3

 

and serving the Premises or necessary for access to and use of the Premises, and
(c) the common plenums, risers, shafts, stacks, pipes, conduits, wires, ducts,
electrical closets, janitorial closets and telephone rooms located in the
Building and serving the Premises in common with other tenants in addition to
the Amenities as hereinafter provided. The Common Areas include, without
limitation, the various amenities, amenities facilities, and buildings or other
improvements containing the same located in, on or otherwise serving the
Project, if any, as may exist from time to time and be available for use by
Tenant and one or more other tenants of the Project or other third parties
(“Amenities”).  Amenities may include, by way of example, things such as
business centers, conference centers, restaurants, or gyms and other athletic
facilities.  Notwithstanding anything contained in this Lease to the contrary
and for the avoidance of doubt, however, Landlord has no obligation to provide,
and if provided has no obligation to continue to provide, any Amenities or other
Common Areas, other than reasonable access to the Premises (including
elevators), reasonable access to the utility connections serving the Premises
(including, without limitation, the utility closet on the third floor of the
Building, the utility closets on the 4th and 5th floors of the Building being
part of the Premises for so long as Tenant is leasing the entre rentable area of
either such floor), reasonable access to and non-exclusive use of common loading
dock(s), reasonable access to and non-exclusive use of restrooms on any partial
floor leased by Tenant (as reasonably designated by Landlord from time to time),
and any parking required by the terms of this Lease to be available to Tenant;
provided Landlord may relocate and alter all of the foregoing from time to
time.  

2.Delivery; Acceptance of Premises; Commencement Date.  Landlord shall use
reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement Date, with Landlord’s Work Substantially Completed (“Delivery” or
“Deliver”).  If Landlord fails to timely Deliver the Premises prior to such
time, Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and this Lease shall not be void or voidable except as provided
herein.  If Landlord does not Deliver the Premises within 90 days of the Target
Commencement Date for any reason other than Force Majeure delays and Tenant
Delays, then Tenant shall receive a credit of one (1) day’s free Base Rent for
each day of after such 90th day until Landlord Delivers the Premises.  If
Landlord does not Deliver the Premises within 180 days of the Target
Commencement Date for any reason other than Force Majeure delays and Tenant
Delays, then this Lease may be terminated by Tenant by written notice to
Landlord, and if so terminated:  (a) the Security Deposit, or any balance
thereof (i.e., after deducting therefrom all amounts to which Landlord is
entitled under the provisions of this Lease), shall be returned to Tenant, and
(b) neither Landlord nor Tenant shall have any further rights, duties or
obligations under this Lease, except with respect to provisions which expressly
survive termination of this Lease.  As used herein, the terms “Landlord’s Work,”
“Tenant’s Work,” “Tenant Delays” and “Substantially Completed” shall have the
meanings set forth for such terms in the Work Letter.  If Tenant does not elect
to void this Lease within 5 business days of the lapse of such 180-day period,
such right to void this Lease shall be waived and this Lease shall remain in
full force and effect.  Notwithstanding anything to the contrary contained
herein and for the avoidance of any doubt, the termination rights provided for
in this paragraph shall terminate on the Commencement Date.  

The “Commencement Date” shall be the earliest of:  (i) the date Landlord
Delivers the Premises to Tenant; (ii) the date Landlord could have Delivered the
Premises but for Tenant Delays; and (iii) the date Tenant conducts any business
in the Premises or any part thereof (it being understood that the mere
preparation of the Premises for its occupancy, moving into the Premises and the
installation of furniture and equipment in the Premises shall not be deemed to
be the conduct of business by Tenant). Upon request of Landlord, Tenant shall
execute and deliver a written acknowledgment of the Commencement Date and the
expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s or Tenant’s rights hereunder (except those rights of
Tenant affected by virtue of Tenant being in default).  The “Term” of this Lease
shall be the Base Term, as defined above on the first page of this Lease, and
(if and when exercised) the Extension Term that Tenant may elect pursuant to
Section 40 hereof.

Subject to the provisions of Section 6 of the Work Letter, Landlord shall permit
Tenant access to the Premises at such time as set forth in Section 6 of the Work
Letter prior to the Commencement Date for

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 4

 

Tenant’s installation and setup of furniture, fixtures and equipment (“FF&E
Installation”), provided that such FF&E Installation is coordinated with
Landlord, and Tenant complies with the Lease and all other reasonable
restrictions and conditions Landlord may impose in writing.  All such access
shall be during normal business hours unless Landlord otherwise agrees in
writing (such agreement not to be unreasonably withheld, conditioned or
delayed).  Any access to the Premises by Tenant before the Commencement Date
shall be subject to all of the terms and conditions of this Lease, excluding the
obligation to pay Base Rent, Operating Expenses or any charges under Section 11
hereof for Utilities or Janitorial Service.

Except as set forth in the next paragraph or the Work Letter:  (i) Tenant shall
accept the Premises in their condition as of the Commencement Date; (ii)
Landlord shall have no obligation for any defects in the Premises; and (iii)
Tenant’s taking possession of the Premises shall be conclusive evidence that
Tenant accepts the Premises and that the Premises were in the condition required
to be delivered by Landlord hereunder, subject to Tenant’s rights under the Work
Letter and Landlord’s ongoing repair and maintenance obligations hereunder.  Any
occupancy of the Premises by Tenant before the Commencement Date shall be
subject to all of the terms and conditions of this Lease, except the obligation
to pay Rent.

Notwithstanding anything contained in this Lease to the contrary, and as set
forth in the Work Letter, for the period of one (1) year after the Commencement
Date, Landlord shall, at its sole cost and expense (which shall not constitute
an Operating Expense), be responsible to rectify any defects in the original
construction of the Building, provided Tenant gives written notice of any such
defects within such time, unless Tenant or any Tenant Party was responsible for
the cause of such repair or replacement, in which case Tenant shall pay the
cost.  Landlord also shall use commercially reasonable efforts to enforce any
contractor warranties for Landlord’s Work (to the extent any such warranties
exist) for one (1) year after the Commencement Date, provided Tenant gives
written notice of any necessary repairs or replacements within such time that
are reasonably expected to be covered under any such warranty, unless Tenant or
any Tenant Party was responsible for the cause of such repair or replacement, in
which case Tenant shall pay all of Landlord’s costs and expenses incurred to
enforce any such warranties.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use.  This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.  Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein; and Tenant in executing this Lease does so in
reliance upon Landlord’s agreements contained herein.

3.Rent.

(a)Base Rent.  The first month’s Base Rent and the Security Deposit shall be due
and payable on delivery of an executed copy of this Lease to Landlord.  Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off (except as expressly provided in this Lease), monthly installments of
Base Rent on or before the first day of each calendar month during the Term
hereof, in lawful money of the United States of America, at the office of
Landlord for payment of Rent set forth above, or to such other person or at such
other place as Landlord may from time to time designate in writing.  Payments of
Base Rent for any fractional calendar month shall be prorated.  The obligation
of Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations.  Tenant shall have no
right at any time to abate, reduce, or set-off any Rent (as defined in Section
5) due hereunder except for any abatement as may be expressly provided in this
Lease.

(b)Additional Rent.  In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”):  (i) Tenant’s Share of Operating
Expenses and (ii) any and all other amounts Tenant assumes or agrees to pay
under the provisions of this Lease, including, without limitation, any and all
other sums that may become due by reason of any default of Tenant or failure to
comply with the

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 5

 

agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, in each case after any applicable notice and cure period.

4.Base Rent Adjustments.  Base Rent shall be increased on each annual
anniversary of the first day of the first full month during the Term of this
Lease (each an “Adjustment Date”) by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date.  Base Rent, as so adjusted, shall thereafter be due as provided
herein.  Base Rent adjustments for any fractional calendar month shall be
prorated.  

5.Operating Expense Payments.  Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time (but not
more than 3 times) during such calendar year.  During each month of the Term, on
the same date that Base Rent is due, Tenant shall pay Landlord an amount equal
to 1/12th of Tenant’s Share of Operating Expenses of the Annual
Estimate.  Payments for any fractional calendar month shall be prorated.

The term “Operating Expenses” means:  (A) all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building, including, without duplication, Taxes (as defined in
Section 9), capital repairs and replacements, and capital improvements, in each
case amortized over the lesser of 10 years and the reasonably anticipated useful
life of such capital items (provided the capital repair, improvement or
replacement is either required by Legal Requirements or an interpretation
thereof first imposed after the Effective Date or reasonably intended to reduce
aggregate Operating Expenses), the costs of Landlord’s third-party property
manager (if any), and administration rent in the amount of 3% of the
then-applicable Base Rent, and (B) the Building’s Share of Project of all costs
and expenses of any kind or description whatsoever incurred or accrued each
calendar year by Landlord with respect to the Project (other than those costs
and expenses specific to the Building or any other building not containing
Amenities), including, without duplication, costs and expenses (without mark-up)
related to the creation, development, operation, management, maintenance, and
repair of the Amenities and other Common Areas (including for the avoidance of
doubt, reimbursement by Landlord to affiliates of Landlord for market rent (at
office rental rates) paid by such affiliates to Landlord for Amenity space and
commercially reasonable reduced rent or other commercially reasonable
concessions or subsidies provided to restaurants or others providing Amenities),
Taxes, capital repairs, improvements and replacements amortized over the lesser
of 10 years and the reasonably anticipated useful life of such capital items
(provided the capital repair, improvement or replacement is either required by
Legal Requirements or an interpretation thereof first imposed after the
Effective Date or reasonably intended to reduce aggregate Operating
Expenses).  Any amounts paid to affiliates of Landlord will not exceed fair
market rates.  The only Amenities for which a separate use fee may be charged to
Tenant in addition to inclusion of the costs and expenses thereof in Operating
Expenses are related to the use of a conference center or fitness center (if a
conference center or fitness center is created and available).  Landlord may
charge standard rates for usage of any conference facilities and services
thereto (provided the same is used by Landlord to pay actual costs and losses of
Landlord and not as a profit to Landlord).  No membership fee will be charged
for any fitness facility (or for basic offerings norming included in a
membership fee), but Landlord may charge a separate fee for additional services,
if available, such as personal trainers or wellness clinics.  Operating Expenses
shall exclude only the following (and where applicable shall be limited in
accordance with the above provisions in this Section 5):

(i)the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

(ii)capital expenditures for expansion of the Project;

(iii)interest, principal payments of Mortgage (as defined in Section 27) debts
of Landlord, financing, recapitalization and/or syndication costs and
amortization of funds borrowed by Landlord, whether secured or unsecured,
including (without limitation) any fines or penalties

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 6

 

related to late payments on the same, payments to reserves, points, broker
commissions and the like, and/or any ground rent;

(iv)depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses subject to and in accordance with the
provisions hereof);

(v)advertising, legal and space planning expenses and leasing commissions and
all other costs and expenses of every kind or nature incurred directly in
procuring and leasing space to tenants and occupants for the Project, including
any free rent, construction allowances and other monetary concessions for
tenants and occupants;

(vi)legal and other expenses incurred in the negotiation or enforcement of
leases;

(vii)completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants or occupants
within their premises, and costs of correcting defects in such work;

(viii)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(ix)salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project (and, to the extent assigned in
part, proportionately prorated);

(x)general organizational, administrative and overhead costs relating to
maintaining Landlord‘s (and any of its affiliates’) existence, either as a
corporation, partnership, or other entity, including general corporate, legal
and accounting expenses;

(xi)costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building, as well as Landlord’s investors;

(xii)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(xiii)penalties, fines or interest incurred as a result of Landlord‘s inability
or failure  to make payment of Taxes and/or to file any tax or informational
returns when due, or from Landlord‘s failure to make any payment of Taxes
required to be made by Landlord hereunder before delinquency, or violation of
law or code with respect to the Common Areas to the extent in effect (and as
interpreted and enforced) as of the date of this Lease;

(xiv)amounts paid to Landlord or to subsidiaries or affiliates of Landlord for
goods and/or services in or to the Project to the extent the same exceeds the
costs of such goods and/or services rendered by unaffiliated third parties on a
competitive basis;

(xv)costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(xvi)costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 7

 

charges therefor, but which are provided to another tenant or occupant of the
Project, whether or not such other tenant or occupant is specifically charged
therefor by Landlord;

(xvii)costs incurred in the sale or refinancing of the Project;

(xviii)net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;

(xix)expenditures from reserves (as opposed to deposits to fund and maintain the
reserves account);

(xx)the cost of repairing or restoring any portion of the Building or the
Project due to damage by fire or other casualty to the extent covered by
insurance proceeds received by Landlord, or the cost of repairs, alterations or
replacements required as the result of the exercise of any right of eminent
domain to the extent covered by condemnation awards received by Landlord;

(xxi)costs of utilities provided to other leased or vacant leasable spaces
(i.e., other than Common Area or Amenity space);

(xxii)costs of installation and removal of tenant signage for other tenants and
occupants;

(xxiii)any salaries and/or benefits for employees above the level of property
manager;

(xxiv)any costs or expenses to initially obtain (as opposed to maintain)
Leadership in Energy and Environmental Design (LEED), WELL Building Standard, or
other similar “green” certification with respect to the Project and/or the
Premises;

(xxv)any costs otherwise reimbursed by insurance, warranty or other third party;

(xxvi)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord to the extent in excess of market rates; and

(xxvii)  costs to remediate, abate or otherwise response to release of any
Hazardous Materials.

“Tenant’s Share of Operating Expenses” shall be the percentage set forth on the
first page of this Lease as Tenant’s Share of Operating Expenses as reasonably
adjusted by Landlord from time to time following physical change to, or
remeasurement of, the Premises, the Building or other buildings within the
Project occurring from time to time. Any such remeasurement of a building within
the Project shall be performed by Landlord in accordance with the Standard
Method for Measuring Floor Area in Office Buildings as adopted by the Building
Owners and Managers Association International (ANSI/BOMA Z65.1-2017), as
customarily modified for laboratory properties in the Cambridge/Watertown market
(“BOMA Modified”).  Landlord may equitably increase Tenant’s Share of Operating
Expenses for any item of expense or cost reimbursable by Tenant that relates to
a repair, replacement, or service that benefits only the Premises or only a
portion of the Project that includes the Premises or that varies with occupancy
or use.  If there is a remeasurement by Landlord, then upon request by Tenant in
writing, Landlord agrees to provide Tenant with commercially reasonable back-up
documentation with respect to the recalculation of the rentable square footage
and any adjustment to Tenant’s Share of Operating Expenses. Base Rent, Tenant’s
Share of Operating Expenses, and all other amounts payable by Tenant to Landlord
hereunder are collectively referred to herein as “Rent.”  

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 8

 

detail:  (a) the total of actual Operating Expenses and resulting Tenant’s Share
of Operating Expenses for the previous calendar year, and (b) the total of
Tenant’s payments in respect of Operating Expenses for such year.  If the actual
Tenant’s Share of Operating Expenses for such year exceeds Tenant’s payments of
Operating Expenses for such year, the excess shall be due and payable by Tenant
to Landlord as Rent within 30 days after delivery of such Annual Statement to
Tenant.  If, however, Tenant’s payments of Operating Expenses for such year
exceed the actual Tenant’s Share of Operating Expenses for such year, Landlord
shall pay the excess to Tenant within 30 days after delivery of such Annual
Statement, except that after the expiration, or earlier termination of the Term
or if Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord.  Landlord’s and
Tenant’s obligations to pay any overpayments or deficiencies due pursuant to
this paragraph shall survive the expiration or earlier termination of the
Lease.  The Annual Statement shall be final and binding upon Tenant unless
Tenant, within 90 days after Tenant’s receipt thereof, shall contest or question
any item therein by giving written notice to Landlord, specifying each item
contested or questioned and its commercially reasonable basis therefor.  If,
during such 90-day period, Tenant reasonably and in good faith questions or
contests the accuracy of Landlord’s statement of Tenant’s Share of Operating
Expenses, Landlord will provide Tenant with access to Landlord’s books and
records relating to the operation of the Project and such information as may be
reasonably required to be responsive to Tenant’s questions (the “Expense
Information”).  If after Tenant’s review of such Expense Information, Landlord
and Tenant do not agree upon the amount of Tenant’s Share of Operating Expenses,
then Tenant shall have the right to have an independent public accounting firm
with experience in accounting matters for comparable commercial buildings in the
Greater Boston area, working pursuant to a fee arrangement other than a
contingent fee (at Tenant’s sole cost and expense) and approved by Landlord
(which approval shall not be unreasonably withheld, conditioned or delayed) (the
“Independent Reviewer”), audit and/or review (the “Independent Review”) of the
Expense Information for the year in question.  The results of any such
Independent Review shall be binding on Landlord and Tenant.  If the Independent
Review shows that the payments actually made by Tenant with respect to Operating
Expenses for the calendar year in question exceeded Tenant’s Share of Operating
Expenses for such calendar year, Landlord shall at Landlord’s option either (i)
credit the excess amount to the next succeeding installments of estimated
Operating Expenses or (ii) pay the excess to Tenant within 30 days after
delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord.  If the Independent Review shows that Tenant’s payments with
respect to Operating Expenses for such calendar year were less than Tenant’s
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such statement.  If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 5%, then Landlord shall reimburse Tenant for all
reasonable, third party costs actually incurred by Tenant for the Independent
Review.  Operating Expenses for the calendar years in which Tenant’s obligation
to share therein begins and ends shall be prorated.  Notwithstanding anything
set forth herein to the contrary, if the Project is not at least 95% occupied on
average during any year of the Term, Tenant’s Share of those items of Operating
Expenses for such year which vary based on occupancy level shall be equitably
extrapolated, on an item-by-item basis, to equal the amount of such Operating
expenses as would have been occurred for such year computed as though the
Project had been 95% occupied on average during such year; provided that such
computation shall not result in Landlord collecting in the aggregate from
tenants of the Project more than Landlord’s actual incurred Operating Expenses
for such year.

6.Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”):  (i) in the form annexed hereto as Exhibit H, (ii) naming Landlord as
beneficiary, (iii) expressly allowing Landlord to draw upon it at any time from
time to time by delivering to the issuer written notice that Landlord is
entitled to draw thereunder, (iv) issued by Silicon Valley Bank or another
FDIC-insured financial institution satisfactory to Landlord, and (v) redeemable
by presentation of a sight draft in The Commonwealth of Massachusetts (or by
facsimile with original to follow by overnight mail).  If Tenant does not
provide Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 9

 

date of any then current Letter of Credit, Landlord shall have the right to draw
the full amount of the current Letter of Credit and hold the funds drawn in cash
without obligation for interest thereon as the Security Deposit.  Any cash
proceeds of the Letter of Credit following a draw by the Landlord (the “Cash
Proceeds”) are property of the Landlord, and Tenant shall have no right in the
Security Deposit or the Letter of Credit other than the right to a return of the
Letter of Credit when both the Lease has terminated and Tenant’s obligations
under this Lease have been completely fulfilled as set forth herein.

The Security Deposit and the Letter of Credit and Cash Proceeds shall be held by
Landlord without obligation for interest thereon as security for the performance
of all of Tenant’s obligations under this Lease.  The Security Deposit and the
Letter of Credit and the Cash Proceeds are not an advance rental deposit or a
measure of Landlord’s damages in case of Tenant’s default.  Upon each occurrence
of Default (as defined in Section 20), Landlord may use and apply all or part of
the Security Deposit and the Letter of Credit and the Cash Proceeds, without
notice to or any action by Tenant or any other person or entity, to pay
delinquent payments due under this Lease, and the cost of any damage, injury,
expense or liability caused by such Default, without prejudice to any other
remedy provided herein or provided by law.  Upon such use or application, Tenant
shall have no right whatsoever to any amount so used or applied.  Landlord's
right to use and apply the Security Deposit and the Letter of Credit and the
Cash Proceeds under this Section 6 includes the right to use and apply the
Security Deposit and the Letter of Credit and the Cash Proceeds to pay future
rent damages following the termination of this Lease pursuant to Section 21(c)
below.  Upon any use or application of all or any portion of the Security
Deposit and the Letter of Credit or the Cash Proceeds, Tenant on demand shall
pay Landlord the amount, or provide Landlord a replacement Letter of Credit (or
amendment to the then-existing Letter of Credit) meeting the foregoing criteria,
that will restore the Security Deposit to its original amount.  Upon bankruptcy
or other debtor-creditor proceedings against Tenant, the Security Deposit and
the Letter of Credit and the Cash Proceeds shall be deemed to be applied first
to the obligations of Tenant arising for periods prior to the filing of such
proceedings.  Tenant hereby waives the provisions of any law, now or hereafter
in force, which provide that Landlord may claim from a security deposit only
those sums reasonably necessary to remedy defaults in the payment of Rent, to
repair damage caused by Tenant or to clean the Premises, it being agreed that
Landlord may, in addition, claim those sums reasonably necessary to compensate
Landlord for any other loss or damage, foreseeable or unforeseeable, caused by
the act or omission of Tenant or any officer, employee, agent or invitee of
Tenant.  The Security Deposit and the Letter of Credit and the Cash Proceeds,
after deducting therefrom all amounts to which Landlord has used or applied in
accordance with this Lease, or to which Landlord is entitled under the
provisions of this Lease, shall be returned to Tenant (or, at Landlord’s option,
to the last assignee of Tenant’s interest hereunder) within 60 days after the
expiration or earlier termination of this Lease and Tenant’s surrender and yield
up of the Premises in accordance with the requirements set forth in this Lease.
For the avoidance of doubt, no portion of the Security Deposit and the Letter of
Credit and the Cash Proceeds shall be returned to Tenant until both the Lease
has terminated and Tenant’s obligations under this Lease have been completely
fulfilled as set forth herein, other than obligations which indefinitely survive
the expiration of sooner termination of this Lease in accordance with its terms
and therefore by their nature are not capable of being satisfied at such time.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either, at Landlord’s election in its sole discretion, (a) with written notice
to Tenant (which may follow such transfer), transfer any Security Deposit and
the Letter of Credit and the Cash Proceeds then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6 after deducting
therefrom all amounts to which Landlord has used or applied in accordance with
this Lease, or to which Landlord is entitled under the provisions of this Lease,
or (b) return to Tenant any Security Deposit and the Letter of Credit and the
Cash Proceeds  then held by Landlord and remaining after the deductions
permitted herein.  Upon such transfer to such transferee or the return of the
Security Deposit and the Letter of Credit and the Cash Proceeds to Tenant,
Landlord shall have no further obligation with respect to the Security Deposit
and the Letter of Credit and the Cash Proceeds, and, in the event of a transfer,
Tenant’s right to the return of the Security Deposit and the Letter of Credit
and the Cash Proceeds shall apply solely against Landlord’s transferee.

On the 3rd anniversary of the Commencement Date, provided Tenant is not in
default under this Lease and no Default has occurred since the Effective Date,
the Security Deposit shall be reduced to an

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 10

 

amount equal to $987,489.25 (the "Reduced Security Deposit").  Subject to the
foregoing conditions, on the 3rd anniversary of the Commencement Date, if Tenant
provides Landlord with a replacement Letter of Credit in the amount of the
Reduced Security Deposit and otherwise in accordance with the requirements of
this Section 6, then Landlord shall return the original Letter of Credit then
held by Landlord to Tenant promptly after Tenant's delivery of such replacement
Letter of Credit (or reasonably cooperate to amend the existing Letter of Credit
pursuant to the foregoing provisions by deliveries in escrow).  If Landlord
returns to Tenant any portion of the Security Deposit in accordance with this
Section, then from and after the date such monies are returned to Tenant, the
"Security Deposit" shall be deemed to be the Reduced Security Deposit for all
purposes of this Lease.

7.Use.  The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants, requirements and restrictions now or hereafter applicable
to the Premises, and to the use and occupancy thereof (collectively, “Legal
Requirements” and each, a “Legal Requirement”), including, without limitation,
(i) the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together
with the regulations promulgated pursuant thereto, “ADA”), and (ii) all
restrictions, requirements and provisions set forth in the record documents
identified in Section 44 and/or imposed by Governmental Authorities (as defined
in Section 9) having jurisdiction, including, without limitation, those related
to the historical significance of, and historical activity on, the
Project.  However, the foregoing shall not be construed to impose any obligation
on Tenant to make any structural alteration to the Premises or the Building
unless and to the extent triggered by (a) any specific use or specific manner of
use by Tenant (as opposed to laboratory and office use generally) or (b) any
Alterations by Tenant.  Tenant shall, upon 5 days’ written notice from Landlord,
discontinue any use of the Premises which is declared by any Governmental
Authority having jurisdiction to be a violation of a Legal Requirement.  Tenant
will not use or permit the Premises to be used for any purpose or in any manner
that would void Tenant’s or Landlord’s insurance, increase the insurance risk
(in a situation where Landlord on a reasonable and non-discriminatory basis
considers the use to be unusually hazardous or inappropriate for the Building
due to its risk profile), or cause the disallowance of any sprinkler or other
credits.  Tenant shall not permit any part of the Premises to be used as a
“place of public accommodation”, as defined in the ADA or any similar state or
local law, regulation, code or ordinance.  Tenant shall reimburse Landlord
promptly upon demand for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s specific use or nature of use and/or
occupancy of the Premises (as opposed to laboratory and office use
generally).  Tenant will use the Premises in a commercially reasonable, safe and
proper manner and will not commit or permit waste, overload the floor or
structure of the Premises, subject the Premises to use that would damage the
Premises beyond ordinary wear and tear for the Permitted Use or obstruct or
interfere with the rights of Landlord or other tenants or occupants of the
Project, including conducting or giving notice of any auction, liquidation, or
going out of business sale on the Premises, or using or allowing the Premises to
be used for any unlawful purpose.  Tenant shall cause any equipment or machinery
to be installed in the Premises so as to reasonably prevent sounds or vibrations
from the Premises from extending into Common Areas, or other space in the
Project.  Tenant shall not place any machinery or equipment weighing 500 pounds
or more in or upon the Premises or transport or move such items through the
Common Areas of the Project or in the Project elevators without the prior
written consent of Landlord, and then in accordance with Landlord’s reasonable
and uniform rules and regulations therefor.  Except as may be provided under the
Work Letter, Tenant shall not, without the prior written consent of Landlord,
use the Premises in any manner which will require ventilation, air exchange,
heating, gas, steam, electricity or water beyond the capacity of the Project as
of the Commencement Date, as proportionately allocated to the Premises based
upon Tenant’s Share of Operating Expenses as usually furnished for the Permitted
Use.

Tenant acknowledges that Landlord may, but shall not be obligated to, seek to
obtain Leadership in Energy and Environmental Design (LEED), WELL Building
Standard, or other similar “green” certification (“Green Standards”) with
respect to the Project and/or the Premises, and Tenant agrees to reasonably
cooperate with Landlord, and to provide such information and/or documentation as
Landlord may reasonably request, in connection therewith.  Tenant shall have no
responsibility for costs or expenses incurred by Landlord to initially obtain
Green Standards, but Tenant hereby acknowledges that Landlord’s

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 11

 

costs or expenses incurred to maintain any obtained Green Standards shall be
included as part of Operating Expenses, subject to and upon the terms and
provisions contained in Section 5 hereof.

8.Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the expiration or earlier termination of the
Term, (i) unless otherwise agreed in such written consent, such possession shall
be subject to immediate termination by Landlord at any time, (ii) all of the
other terms and provisions of this Lease (including, without limitation, the
adjustment of Base Rent pursuant to Section 4 hereof) shall remain in full force
and effect (excluding any expansion or renewal option or other similar right or
option) during such holdover period, (iii) Tenant shall continue to pay Base
Rent in the amount payable upon the date of the expiration or earlier
termination of this Lease or such other amount as Landlord may indicate, in
Landlord’s sole and absolute discretion, in such written consent, and (iv) all
other payments shall continue under the terms of this Lease.  If Tenant remains
in possession of the Premises after the expiration or earlier termination of the
Term without the express written consent of Landlord, (A) Tenant shall become a
tenant at sufferance upon the terms of this Lease except that the monthly rental
shall be equal to 150% of the Rent in effect during the last 30 days of the
Term, and (B) Tenant shall be responsible for all damages suffered by Landlord
resulting from or occasioned by Tenant’s holding over once Tenant’s holding over
exceeds 30 days.  No holding over by Tenant, whether with or without consent of
Landlord, shall operate to extend this Lease except as otherwise expressly
provided, and this Section 8 shall not be construed as consent for Tenant to
retain possession of the Premises.  Acceptance by Landlord of Rent after the
expiration of the Term or earlier termination of this Lease shall not result in
a renewal or reinstatement of this Lease.

9.Taxes.  Except as set forth below in this Section 9, Landlord shall pay, as
part of Operating Expenses, all taxes, levies, fees, assessments and
governmental charges of any kind, existing as of the Commencement Date or
thereafter enacted (collectively referred to as “Taxes”), imposed by any
federal, state, regional, municipal, local or other governmental authority or
agency, including, without limitation, quasi-public agencies (collectively,
“Governmental Authority”) during the Term, including, without limitation, all
Taxes:  (i) imposed on or measured by or based, in whole or in part, on rent
payable to (or gross receipts received by) Landlord under this Lease and/or from
the rental by Landlord of the Project or any portion thereof, or (ii) based on
the square footage, assessed value or other measure or evaluation of any kind of
the Premises or the Project, or (iii) assessed or imposed by or on the operation
or maintenance of any portion of the Premises or the Project, including parking,
or (iv) assessed or imposed by, or at the direction of, or resulting from Legal
Requirements, or interpretations thereof, promulgated by any Governmental
Authority, or (v) imposed as a license or other fee, charge, tax, or assessment
on Landlord’s business or occupation of leasing space in the Project.  Landlord
may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens securing Taxes.  Taxes shall be deemed payable
over the longest period permitted by the taxing authority, irrespective of any
election by Landlord to pay the same over a shorter time period.  Taxes shall
not include any income taxes imposed on Landlord except to the extent such
income taxes are in substitution for any Taxes payable hereunder, and Taxes
shall also not include any estate, franchise, inheritance or transfer taxes of
any kind or nature (all of which shall be paid by Landlord at its sole cost and
expense).  If any such Tax is levied or assessed directly against Tenant, then
(to the extent such Tax has not already been paid by Tenant as part of Operating
Expenses or otherwise) Tenant shall be responsible for and shall pay the same at
such times and in such manner as the taxing authority shall require.  Tenant
shall pay, prior to delinquency, any and all Taxes levied or assessed against
any personal property or trade fixtures placed by Tenant in the Premises,
whether levied or assessed against Landlord or Tenant, to the extent not
otherwise paid by Tenant as part of the Taxes included by Landlord in Operating
Expenses.  If any Taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property, or if the assessed valuation of
the Project is increased by a value attributable to improvements in or
alterations to the Premises (other than the Landlord’s Work), whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, higher than the base valuation on which Landlord from
time-to-time equitably allocates Taxes to all tenants in the Project, and the
Taxes are not otherwise part of the Taxes paid by Tenant as part of Operating
Expenses or otherwise, Landlord shall have the right, but not the obligation, to
pay such Taxes, and the amount of any such payment by Landlord shall constitute
Additional Rent due from Tenant to Landlord within thirty (30) days following
Landlord’s written invoice

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 12

 

therefor, accompanied by commercially reasonable backup documentation
therefor.  Landlord’s determination of any excess assessed valuation shall be
binding and conclusive, absent manifest error.

10.Parking.  Subject to all applicable Legal Requirements, Force Majeure (as
defined in Section 34 below), a Taking (as defined in Section 19 below) and the
exercise by Landlord of its rights hereunder (including, without limitation
Landlord’s rights set forth in Section 45(o)), Tenant shall have the right to
park, at a rate of 2.5 cars per 1,000 rentable square feet of the Premises, in
those areas of the Project designated by Landlord for non-reserved parking,
subject to Landlord’s rules and regulations.  Such parking shall be on a
first-come-first-served, non-exclusive basis.  Landlord shall not be responsible
for enforcing Tenant’s parking rights against any third parties, including other
tenants of the Project.  Landlord reserves the right, but not the obligation, to
reasonably dictate, by written notice to Tenant, specific locations of the
Project that Tenant is permitted to use for its parking rights under this
Section 10.  If, at any time during the Term, the Project is subject to a
transportation demand management plan imposed or requested by or otherwise
through agreement with a governmental authority or quasi-governmental authority
(“TDMP”) setting forth requirements related to parking at the Project, Tenant
(at its sole cost and expense) shall comply with such TDMP provided its parking
ratio is not diminished thereby and the TDMP is non-discriminatory.  

11.Utilities, Services.

(a)Utilities, Janitorial Services.  Landlord shall provide, subject to the terms
of this Section 11, (i) water, electricity, heating and air conditioning, fire
alarm, light, power, sewer, and other utilities (including gas and fire
sprinklers to the extent the Building is plumbed for such services)
(collectively, “Utilities”) to the Building and (ii) refuse and trash collection
and janitorial services for the Common Areas (including the restrooms on any
multi-tenant floors), the office portion of the Premises, and the restrooms
within the Premises (i.e. the restrooms on the 4th and 5th floors so long as the
entire rentable area on each such floor is leased by Tenant) (collectively,
“Janitorial Services”).  The Utilities will be installed as set forth in the
Work Letter.  Landlord’s contract with its janitorial service provider shall
provide for the janitorial specifications for the office portion of the Premises
and restrooms within the Premises to be at least those set forth on Exhibit
I.  Landlord shall pay, subject to Tenant’s reimbursement obligation or
inclusion of such costs as Operating Expenses, for all Utilities used on the
Premises, all maintenance charges for Utilities imposed by the applicable
Utility provider(s), and any storm sewer charges or other similar charges for
Utilities (without mark-up), and any taxes, penalties, surcharges or similar
charges thereon, as well as the cost for Janitorial Services.  Landlord may
cause, at Landlord’s sole cost and expense, any Utilities to be separately
metered or charged directly to Tenant by the provider.  Tenant shall pay
directly to the Utility provider, prior to delinquency, any separately metered
Utilities and services which may be furnished to Tenant or the Premises during
the Term.  Landlord may cause, at Tenant’s expense, the Janitorial Services to
be separately charged or charged directly to Tenant by the provider.  Tenant
shall pay directly to the Janitorial Services provider, prior to delinquency,
any separately charged Janitorial Services.  Tenant shall pay, as part of
Operating Expenses, its share of all charges for jointly metered Utilities based
upon consumption and all charges for Janitorial Services provided by Landlord to
the Premises that are not separately charged, as reasonably determined by
Landlord.  No interruption or failure of Utilities or Janitorial Services, from
any cause whatsoever other than Landlord’s willful misconduct, shall result in
eviction or constructive eviction of Tenant, termination of this Lease or the
abatement of Rent.  Tenant agrees to limit use of water and sewer by Tenant and
its employees, guests, and invitees in the Common Areas to normal restroom
use.  To the extent such services are not provided by Landlord as a part of the
Janitorial Services, Tenant shall be responsible for obtaining and paying for
its own janitorial services for the Premises.  Utilities and access to the
Premises by elevator shall be available to the Premises 24 hours per day, 7 days
per week, except in the case of emergencies, as the result of Legal
Requirements, the failure of any Utility provider to provide such Utilities, the
performance by Landlord or any Utility provider of any installation, maintenance
or repairs, or any other temporary interruptions.  Landlord hereby agrees to use
commercially reasonable efforts to minimize the duration and extent of any such
unavailability, to the extent within Landlord’s reasonable control.  Upon not
less than 45 days prior written notice to Landlord, Tenant may elect to take
over the Janitorial Services within the Premises, provided that Tenant maintains
the same in a first-class manner.  In the event Tenant makes such election, from
and after the date that Tenant actually

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 13

 

provides such services, Landlord shall no longer include the cost of such
services as part of Operating Expenses.  If Tenant fails to provide such
Janitorial Services in a first class manner, then (in addition to Landlord’s
other remedies for a Tenant default) Landlord shall be permitted to resume
providing such services upon prior written notice to Tenant, in which event the
cost of such services shall once again be included as part of Operating
Expenses.

(b)Service Interruptions.  Notwithstanding anything to the contrary set forth
herein, if (i) a stoppage of an Essential Service (as defined below) to the
Premises shall occur and such stoppage is due solely to the gross negligence or
willful misconduct of Landlord or any of its employees and not due in any part
to any act or omission on the part of Tenant or any Tenant Party or any matter
beyond Landlord’s reasonable control (any such stoppage of an Essential Service
being hereinafter referred to as a “Service Interruption”), and (ii) such
Service Interruption continues for more than 5 consecutive business days after
Landlord shall have received written notice thereof from Tenant, and (iii) as a
result of such Service Interruption, the conduct of Tenant’s normal operations
in the Premises are materially and adversely affected, then there shall be an
abatement of one day’s Base Rent for each day during which such Service
Interruption continues after such 5 business day period; provided, however, that
if any part of the Premises is reasonably useable for Tenant’s normal business
operations or if Tenant conducts all or any part of its operations in any
portion of the Premises notwithstanding such Service Interruption, then the
amount of each daily abatement of Base Rent shall only be proportionate to the
nature and extent of the interruption of Tenant’s normal operations or ability
to use the Premises.  The rights granted to Tenant under this paragraph shall be
Tenant’s sole and exclusive remedy resulting from a failure of Landlord to
provide services, and Landlord shall not otherwise be liable for any loss or
damage suffered or sustained by Tenant resulting from any failure or cessation
of services.  For purposes hereof, the term “Essential Services” shall mean the
following services:  HVAC service, access, water, sewer (but excluding the Acid
Neutralization System) and electricity (as well as gas if provided), but in each
case only to the extent that Landlord has an obligation to provide same to
Tenant under this Lease.  

(c)Emergency Generators.  Landlord’s sole obligation for either providing
emergency generators or providing emergency back-up power to Tenant shall be:
(i) to provide emergency generators with not less than the capacity of the
emergency generators located in the Building and available for use by Tenant as
of the Commencement Date (which will be designed to have a capacity of at least
4 watts per rentable square foot of the Premises) (Tenant acknowledging that
such generator(s) will serve both Tenant and other tenants, and one or more
other generators may be designated for the exclusive use of others from time to
time during the Term), and (ii) to contract with a third party having
appropriate expertise to maintain the emergency generators as per the
manufacturer’s standard maintenance guidelines, and to use commercially
reasonable efforts to cause such third party to maintain such emergency
generators in good working order, condition and repair.  Except as otherwise
provided in the immediately preceding sentence, Landlord shall have no
obligation to provide Tenant with operational emergency generators or back-up
power or to supervise, oversee or confirm that the third party maintaining the
emergency generators is maintaining the generators as per the manufacturer’s
standard guidelines or otherwise.  During any period of replacement, repair or
maintenance of the emergency generators when the emergency generators are not
operational, including any delays thereto due to the inability to obtain parts
or replacement equipment, Landlord shall use commercially reasonable efforts to
minimize the duration of such inoperability, but shall not have any obligation
to provide Tenant with an alternative back-up generator or generators or
alternative sources of back-up power.  Tenant acknowledges and agrees that (x)
in connection with the proper verification of loads and maintenance of the
emergency generators, that power will need to be transferred during routine
testing, and (y) Tenant is responsible for reasonably cooperating with Landlord
or Landlord’s third party contractor with respect to scheduling such routine
tests and checking its own equipment loads as it operates during load transfer
periods.  Tenant expressly acknowledges and agrees that Landlord does not
guaranty that such emergency generators will be operational at all times or that
emergency power will be available to the Premises when needed.  

(d)Usage Data.  Tenant agrees to provide Landlord with access to Tenant’s water
and/or energy usage data on a monthly basis, either by providing Tenant’s
applicable utility login credentials to Landlord’s Measurabl online portal, or
by another delivery method reasonably agreed to by Landlord and

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 14

 

Tenant. The costs and expenses incurred by Landlord in connection with receiving
and analyzing such water and/or energy usage data (including, without
limitation, as may be required pursuant to applicable Legal Requirements) shall
be included as part of Operating Expenses.

(e)Acid Neutralization System.  Landlord shall provide Tenant with access to and
use of an acid neutralization system (“Acid Neutralization System”) for
wastewater discharge pursuant to the terms and conditions of this Lease.  Tenant
acknowledges and agrees that the Acid Neutralization System shall be shared with
other tenants of the Building and/or the Project, as applicable.  Tenant shall
pay its share of ongoing operation costs of the Acid Neutralization System as an
Operating Expense, as proportionately allocated by Landlord among Tenant and
other user tenants utilizing the Acid Neutralization System on a pro rata basis,
with Tenant’s share based on the ratio of the rentable square footage of the
laboratory area of the Premises to the sum of the rentable square footage of the
laboratory area of the Premises and the rentable square footage of the
laboratory area of the premises of all other tenants using the Acid
Neutralization System, as reasonably adjusted by Landlord from time to time by
written notice to Tenant to account for variations in and/or following physical
change to, or remeasurement of, the laboratory areas of the Premises and the
premises of all other tenants using the Acid Neutralization System occurring
from time to time.  Upon written request from Tenant, Landlord will provide
commercially reasonable back-up documentation therefor. Landlord’s sole
obligations for providing the Acid Neutralization System, or any acid
neutralization system facilities, to Tenant shall be (the “Acid Neutralization
Obligations”) to (i) use reasonable efforts to obtain and maintain the permit
required from the Massachusetts Water Resources Authority for wastewater
discharge through the Acid Neutralization System (the “Discharge Permit”),
provided that Tenant reasonably cooperates with Landlord and provides all
information and documents necessary in connection with the Discharge Permit with
reasonable promptness following Landlord’s written request therefor; and (ii)
contract with a third party to maintain the Acid Neutralization System as
operating as per the manufacturer’s standard maintenance guidelines and use
commercially reasonable efforts to cause such third party to maintain such the
Acid Neutralization System in good working order and repair.  Notwithstanding
anything herein to the contrary, if the Acid Neutralization System must be
replaced and the cost thereof is not included in such third party maintenance
contract, then, Landlord shall replace the Acid Neutralization System, it being
acknowledged, however, that Tenant shall be responsible for its share of all
costs incurred in connection therewith as an Operating Expense, subject to the
provisions of Section 5 hereof.

Tenant shall be solely responsible for the use of the Acid Neutralization System
by Tenant and all Tenant Parties, and Tenant shall be jointly and severally
responsible for the use of the Acid Neutralization System with the other user
tenants (except in the event that Tenant proves that neither Tenant nor any
Tenant Party caused, contributed to or exacerbated the matter for which Tenant
would otherwise be responsible but for this exception).  Tenant shall use, and
cause all Tenant Parties to use, the Acid Neutralization System in accordance
with this Lease and in accordance with all applicable Legal Requirements, the
Discharge Permit and any permits and approvals from Governmental Authorities for
or applicable to Tenant’s use of the Acid Neutralization System.  Tenant shall
not take any action or make any omission that would result in a violation of the
Discharge Permit or any other permit or Legal Requirements applicable to the
Acid Neutralization System.  The scope of the Decommissioning and HazMat Closure
Plan (as defined in Section 28 of this Lease) shall include all actions for the
proper cleaning, decommissioning and cessation of Tenant’s use of the Acid
Neutralization System, and all requirements under this Lease for the surrender
of the Premises shall also apply to Tenant’s cessation of use of the Acid
Neutralization System by Tenant and the other Tenant Parties, in each case
whether at Lease expiration, termination or prior thereto (but Tenant shall not
be required to complete the decommissioning of the Acid Neutralization System if
other tenants or occupants will continue to use the same after the expiration or
earlier termination of the Lease, nor shall Tenant be responsible for or bear
any costs of decommissioning arising from the use of the Acid Neutralization
System by any party other than Tenant and the Tenant Parties; it being agreed
that if multiple tenants use the Acid Neutralization System, then Landlord shall
be responsible for completing the decommissioning thereof, and Tenant shall pay
to Landlord within thirty (30) days after invoice therefor Tenant’s share of the
reasonable, actual costs of decommissioning based on the ratio of the rentable
square footage of the laboratory area of the Premises to the sum of the rentable
square footage of the laboratory area of the Premises and the rentable square
footage of the laboratory

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 15

 

area in the premises of all other user tenants).  The obligations of Tenant
under this Lease with respect to the Acid Neutralization System shall be joint
and several with such other tenants as aforesaid, except in the event that
Tenant proves that neither Tenant nor any Tenant Party caused, contributed to or
exacerbated the matter for which Tenant would otherwise be responsible but for
this exception. Without in any way limiting the Acid Neutralization Obligations,
Landlord shall have no obligation to provide Tenant with operational emergency
or back-up acid neutralization facilities or to supervise, oversee or confirm
that the third party maintaining the Acid Neutralization System is maintaining
such system as per the manufacturer’s standard guidelines or otherwise.  During
any period of replacement, repair or maintenance of the Acid Neutralization
System when such system is not operational, including any delays thereto due to
the inability to obtain parts or replacement equipment, Landlord shall use
commercially reasonable efforts to minimize the duration of such inoperability,
but shall have no obligation to provide Tenant with an alternative back-up
system or facilities.  Landlord shall use commercially reasonable efforts to
provide Tenant with advance notice of any non-emergency work which is
anticipated to make the Acid Neutralization System unavailable.  Tenant
expressly acknowledges and agrees that Landlord does not guaranty that such Acid
Neutralization System will be operational at all times or that such system will
be available to the Premises when needed.  Without in any way limiting the Acid
Neutralization Obligations, in no event shall Landlord be liable to Tenant or
any other party for any damages of any type, whether actual or consequential,
suffered by Tenant or any such other person in the event that the Acid
Neutralization System or back-up system, if any, or any replacement thereof
fails or does not operate in a manner that meets Tenant’s requirements.  

12.Alterations and Tenant’s Property.  Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises (“Alterations”) shall be subject to Landlord’s prior written consent,
which may be given or withheld in Landlord’s sole discretion if any such
Alteration could reasonably be expected to affect the Structural Items or
Building Systems and shall not be otherwise unreasonably withheld, conditioned
or delayed.  If Landlord approves any Alterations, Landlord may impose such
commercially reasonable conditions on Tenant in connection with the
commencement, performance and completion of such Alterations as Landlord may
deem appropriate in Landlord’s sole and absolute discretion.  Any request for
approval shall be in writing, delivered not less than 10 business days in
advance of any proposed construction, and accompanied by plans, specifications,
bid proposals, work contracts and such other information concerning the nature
and cost of the alterations as may be reasonably requested by Landlord,
including the identities and mailing addresses of all contractors,
subcontractors or others anticipated to perform work or supplying materials for
such Alteration, to the extent then known to Tenant.  However, plans and
specifications shall not be required for any Alterations that do not require a
building permit.  Landlord’s right to review plans and specifications and to
monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to ensure that such plans and specifications or construction comply
with applicable Legal Requirements.  Tenant shall cause, at its sole cost and
expense, all Alterations to comply with insurance requirements and with
applicable Legal Requirements and shall implement at its sole cost and expense
any alteration or modification required by applicable Legal Requirements as a
result of any Alterations.  Tenant shall pay to Landlord, as Additional Rent,
within 30 days following Landlord’s written invoice therefor, an amount equal to
the reasonable out-of-pocket costs incurred by Landlord with respect to each
Alteration.  Before Tenant begins any Alteration, Landlord may post on and about
the Premises notices of non-responsibility pursuant to applicable law.  Tenant
shall reimburse Landlord for, and indemnify and hold Landlord harmless from, any
expense incurred by Landlord by reason of faulty work done by Tenant or its
contractors, delays to Landlord or others caused by such work, or inadequate
cleanup.  

Notwithstanding the foregoing, no Landlord approval shall be required for (a)
installation, removal or realignment of furniture systems (other than removal of
furniture systems owned or paid for by Landlord) not involving any modifications
to the structure or connections (other than by ordinary plugs or jacks) to
Building Systems (as defined in Section 13), (b) Alterations which are purely
cosmetic in nature (such as paint) and do not exceed $25,000 in any single
instance or series of related instances, and (c) Alterations which could not
reasonably be expected to affect the Structural Items or any Building Systems
and which cost less than $50,000 in any single instance or series of related
instances, and less than $150,000 in the aggregate in any period of 12 calendar
months. For Alterations expected to cost in excess of $50,000 in

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 16

 

any single instance or series of related instances, Tenant shall make
arrangements reasonably satisfactory to Landlord to assure payment for the
completion of all Alterations work free and clear of liens, and shall provide
(and cause each contractor or subcontractor to provide) certificates of
insurance for workers’ compensation and other coverage including commercial
general liability insurance from an insurance company authorized to insure risks
in the Commonwealth of Massachusetts, which such insurance shall be in amounts
reasonably satisfactory to Landlord to protect Landlord against liability for
personal injury or property damage during construction and shall include
Landlord as an additional insured thereunder.  Upon  completion of any
Alterations, Tenant shall deliver to Landlord:  (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors (other than those
holding contracts in connection therewith valued at less than $10,000 in the
aggregate; and (ii) “as built” plans for any such Alteration (other than
Alterations described in clauses (a) and (b) of this grammatical paragraph).

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof.  Notwithstanding
the foregoing, Landlord shall, at the time of its approval of any such
Installation is requested (or, for Alterations not requiring Landlord’s prior
consent hereunder, if Tenant otherwise requests that Landlord make the
determination prior to Tenant’s proceeding with the same), notify Tenant whether
Landlord requires that Tenant remove such Installation upon the expiration or
earlier termination of the Term, in which event Tenant shall remove such
Installation in accordance with the immediately succeeding sentence (and
otherwise Tenant shall not be required to remove the same at the expiration or
earlier termination of the Term).  Upon the expiration or earlier termination of
the Term, Tenant shall remove (i) all wires, cables or similar equipment which
Tenant has installed in the Premises or in the risers or plenums of the
Building, (ii) any Installations for which Landlord has given Tenant notice of
removal in accordance with the immediately preceding sentence, and (iii) all of
Tenant’s Property (as hereinafter defined), and Tenant shall restore and repair
any damage caused by or occasioned as a result of such removal, including,
without limitation, capping off all such connections behind the walls of the
Premises and repairing any holes.  During any restoration period beyond the
expiration or earlier termination of the Term, Tenant shall pay Rent to Landlord
as provided herein as if said space were otherwise occupied by Tenant.  If
Landlord is requested by Tenant or any lender, lessor or other person or entity
claiming an interest in any of Tenant's Property to waive any lien Landlord may
have against any of Tenant's Property, and Landlord consents to such waiver,
then Landlord shall promptly provide such waiver (provided the same is on terms
and conditions acceptable to Landlord in the exercise of commercially reasonable
discretion) and shall be entitled to be paid as administrative rent a fee of
$1,000 per occurrence for its time and effort in preparing and negotiating such
a waiver of lien.  

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises that
cannot reasonably be (and is) repaired by Tenant, and (z) “Installations” means
all property of any kind paid for with the TI Fund (as defined in the Work
Letter), all Alterations, all fixtures, and all partitions, hardware, built-in
machinery, built-in casework and cabinets and other similar additions,
equipment, property and improvements built into the Premises so as to become an
integral part of the Premises, including, without limitation, fume hoods which
penetrate the roof or plenum area, built-in cold rooms, built-in warm rooms,
walk-in cold rooms, walk-in warm rooms, deionized water systems, built-in glass
washing equipment, autoclaves, chillers, built-in plumbing, electrical and
mechanical equipment and systems, and any power generator and transfer switch.

13.Landlord’s Repairs.  Landlord shall, at Landlord's sole expense (and not as
an Operating Expense), be responsible for capital repairs and replacements of
the roof (not including the roof membrane), exterior walls, structural elements
and foundation of the Building (“Structural Items”), unless the need for such
repairs or replacements is caused by the act or omission of Tenant or any Tenant
Parties, in which case Tenant shall bear the full cost to repair or replace such
Structural Items.  Landlord shall (with all related

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 17

 

costs included as an Operating Expense) be responsible for the routine
maintenance and repair of such Structural Items.  Landlord shall (with all
related costs included as an Operating Expense, subject to and in accordance
with the terms and conditions of Section 5 hereof) maintain, repair and replace
the roof membrane and all of the exterior, parking and other Common Areas of the
Project, including HVAC, plumbing, fire sprinklers and all other electrical,
plumbing, mechanical, HVAC and life safety systems and equipment of the Building
serving the Premises and any other portion of the Project (“Building Systems”),
but excluding those located in and exclusively serving the Premises, in good
working order and repair, reasonable wear and tear and uninsured losses and
damages excluded.  Notwithstanding the foregoing, Tenant shall be responsible
for the cost to repair all damage to the Structural Items and the Building
Systems caused by Tenant, or by any of Tenant, or by any of Tenant’s assignees,
sublessees, licensees, agents, servants, employees, invitees and contractors (or
any of Tenant’s assignees, sublessees and/or licensees respective agents,
servants, employees, invitees and contractors) (collectively, “Tenant
Parties”).  Losses and damages caused by Tenant or any Tenant Party shall be
repaired by Landlord, to the extent not covered by insurance, at Tenant’s sole
cost and expense, payable within thirty (30) days following Landlord’s written
invoice therefor.  Landlord reserves the right to stop Building Systems services
when necessary (i) by reason of accident or emergency, or (ii) for planned
repairs, alterations or improvements, which are, in the judgment of Landlord,
desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed.  Landlord shall have no responsibility
or liability for failure to supply Building Systems services during any such
period of interruption; provided, however, that Landlord shall, except in case
of emergency, give Tenant 24 hours advance notice of any planned stoppage of
Building Systems services for routine maintenance, repairs, alterations or
improvements and shall use commercially reasonable efforts to minimize the
duration and extent of any such interruption.  Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
Section 13, after which Landlord shall make a commercially reasonable effort to
effect such repair.  Landlord shall not be liable for any failure to make any
repairs or to perform any maintenance unless such failure shall persist for an
unreasonable time after Tenant’s written notice of the need for such repairs or
maintenance.  Tenant waives its rights under any state or local law to terminate
this Lease or to make such repairs at Landlord’s expense and agrees that the
parties’ respective rights with respect to such matters shall be solely as set
forth herein.  Repairs required as the result of fire, earthquake, flood,
hurricane, sinkhole, tornado, vandalism, war, or similar cause of damage or
destruction shall be controlled by Section 18.

14.Tenant’s Repairs.  Subject to Section 13 hereof, Tenant, at its sole expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls.  Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term.  Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure.  If Tenant fails to commence cure of such failure within 10
business days of Landlord’s notice, and thereafter diligently prosecute such
cure to completion (not to exceed 60 days in the aggregate), Landlord may
perform such work and shall be reimbursed by Tenant within 30 days after written
invoice therefor; provided, however, that if such failure by Tenant creates or
could create an emergency, Landlord may immediately commence cure of such
failure and shall thereafter be entitled to recover the costs of such cure from
Tenant as provided above.  Subject to Sections 17 and 18, Tenant shall bear the
full uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

15.Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 5 business days after Tenant obtains actual notice thereof, at
Tenant’s sole cost, and shall otherwise keep the Premises and the Project free
from any liens for nonpayment arising out of work performed, materials furnished
or obligations incurred by Tenant.  Should Tenant fail to discharge any lien
described herein, Landlord shall have the right, but not the obligation, to pay
such claim or post a bond or otherwise provide security to eliminate the lien as
a claim against title to the Project and the cost thereof shall be due from
Tenant as Additional Rent within 30 days following Landlord’s invoice
therefor.  If Tenant shall lease or finance the acquisition of office or lab
equipment,

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 18

 

furnishings, or other personal property of a removable nature utilized by Tenant
in the operation of Tenant’s business, Tenant warrants that any Uniform
Commercial Code Financing Statement filed as a matter of public record by any
lessor or creditor of Tenant will upon its face or by exhibit thereto indicate
that such Financing Statement is applicable only to removable personal property
of Tenant located within the Premises.  In no event shall the address of the
Project be furnished on the statement without qualifying language as to
applicability of the lien only to removable personal property, located in an
identified suite held by Tenant.  

16.Indemnification.  Tenant hereby indemnifies and agrees to defend, save and
hold Landlord, its officers, directors, employees, managers, agents, sub-agents,
constituent entities, affiliates and lease signatory(ies) (collectively,
“Landlord Indemnified Parties”) harmless from and against any and all Claims for
injury or death to persons or damage to property occurring within or about the
Premises, arising directly or indirectly out of use or occupancy of the Premises
or a breach or default by Tenant in the performance of any of its obligations
hereunder, except to the extent caused by the willful misconduct or negligence
of Landlord Indemnified Parties.  Landlord Indemnified Parties shall not be
liable to Tenant for, and Tenant assumes all risk of damage to, personal
property (including, without limitation, loss of records kept within the
Premises).  Tenant further waives any and all Claims for injury to Tenant's
business or loss of income relating to any such damage or destruction of
personal property (including, without limitation, any loss of records). 
Landlord Indemnified Parties shall not be liable for any damages arising from
any act, omission or neglect of any tenant in the Project or of any other third
party.

17.Insurance.  Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the
Project.  Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Project.  Landlord may,
but is not obligated to, maintain such other insurance and additional coverages
as it may deem necessary, including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project.  All such
insurance shall be included as part of the Operating Expenses.  The Project may
be included in a blanket policy (in which case the cost of such insurance
allocable to the Project will be determined by Landlord based upon the insurer’s
cost calculations).  Tenant shall also reimburse Landlord for any increased
premiums or additional insurance which Landlord reasonably deems necessary as a
result of Tenant’s specific use of the Premises (as opposed to the Permitted Use
generally).

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s sole cost and expense; workers’
compensation insurance with no less than the minimum limits required by law;
employer’s liability insurance with employers liability limits of $1,000,000
bodily injury by accident – each accident, $1,000,000 bodily injury by disease –
policy limit, and $1,000,000 bodily injury by disease – each employee; and
commercial general liability insurance, with a minimum limit of not less than
$2,000,000 per occurrence for bodily injury and property damage with respect to
the Premises.  The commercial general liability insurance maintained by Tenant
shall name Alexandria Real Estate Equities, Inc., and Landlord, its officers,
directors, employees, managers, agents, sub-agents, constituent entities,
affiliates and lease signatory(ies) (collectively, “Landlord Insured Parties”),
as additional insureds; insure on an occurrence and not claims-made basis; be
issued by insurance companies which have a rating of not less than policyholder
rating of A and financial category rating of at least Class X in “Best’s
Insurance Guide”; not be cancelable for nonpayment of premium unless 10 days’
prior written notice shall have been given to Landlord from the insurer; not
contain a hostile fire exclusion; contain a contractual liability endorsement;
and provide primary coverage to Landlord Insured Parties (any policy issued to
Landlord Insured Parties providing duplicate or similar coverage shall be deemed
excess over Tenant’s policies, regardless of limits). Copies of such policies
(if requested  by Landlord), or certificates of insurance showing the limits of
coverage required

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 19

 

hereunder and showing Landlord as an additional insured, along with reasonable
evidence of the payment of premiums for the applicable period, shall be
delivered to Landlord by Tenant prior to (i) the earlier to occur of (x) the
Commencement Date, or (y) the date that Tenant accesses the Premises under this
Lease, and (ii) each renewal of said insurance.  Tenant’s policy may be a
“blanket policy” with an aggregate per location endorsement which specifically
provides that the amount of insurance shall not be prejudiced by other losses
covered by the policy.  Tenant shall, at least 3 business days prior to the
expiration of such policies, furnish Landlord with renewal certificates.    

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

18.Restoration.  If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”).  If the Restoration Period
is estimated to exceed 12 months (the “Maximum Restoration Period”), Landlord
may, in such notice, elect to terminate this Lease as of the date that is 75
days after the date of discovery of such damage or destruction.  In the event
the Premises are damages or destroyed and Landlord fails to timely provide such
notice of Landlord’s estimate of the Restoration Period, then Tenant may, in its
sole and absolute discretion, terminate this Lease by at least sixty (60) days’
prior written notice to Landlord given within 10 days after the expiration of
the period for Landlord to give notice of the estimated Restoration Period (but
such notice shall be null and void if Landlord delivers its estimate notice
within such 60-day period).  Additionally, in the event Landlord’s estimate
notice indicates that the Restoration Period for damage or destruction to the
Premises is expected to exceed the Maximum Restoration Period, then Tenant shall
also have the right to terminate this Lease by written notice to Landlord within
thirty (30) days following the date Tenant receives Landlord’s restoration
estimate notice.  Unless Landlord or Tenant so elects to terminate this Lease,
Landlord shall, subject to receipt of sufficient insurance proceeds (with any
deductible to be treated as a current Operating Expense), promptly restore the
Premises and/or the Building (with such changes as Landlord may desire), as
applicable (excluding the improvements installed by Tenant or by Landlord and
paid for solely by Tenant), subject to delays arising from the collection of
insurance proceeds, from Force Majeure events or as needed to obtain any
license, clearance or other authorization of any kind required to enter into and
restore the Premises issued by any Governmental Authority having jurisdiction
over the use, storage, handling, treatment, generation, release, disposal,
removal or remediation of Hazardous Materials (as

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 20

 

defined in Section 30) in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”).  If the repair or restoration of
the Premises is not substantially complete as of the end of the Maximum
Restoration Period or, if longer, the Restoration Period, as extended by Force
Majeure, Tenant may, in its sole and absolute discretion, terminate this Lease
by at least thirty (30) days’ prior written notice to Landlord given within 15
days following expiration of the Restoration Period (and which notice shall be
null and void if Landlord substantially completes the restoration within such
30-day period).

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure events or to obtain
Hazardous Material Clearances, all repairs or restoration not required to be
done by Landlord.  Notwithstanding the foregoing, (i) Landlord or Tenant may
terminate this Lease if the Premises are damaged during the last 18 months of
the Term and Landlord reasonably estimates that it will take more than the
lesser of one half of the remaining Term or 3 months to repair such damage or
(ii) Landlord may terminate this Lease if the Premises are damaged and insurance
proceeds (plus any applicable deductible) are not available for such
restoration.  In the event any fire or other casualty renders any material
portion of the Premises inaccessible or not reasonably usable for the Permitted
Use, Rent shall be abated from the date of such fire or other casualty until the
Premises are repaired and restored, in the proportion which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises, unless Landlord provides Tenant at no additional cost or expense
beyond the Rent set forth in this Lease with other space during the period of
repair that is suitable for the temporary conduct of Tenant’s business.  Such
abatement shall be the sole remedy of Tenant, and except as provided in this
Section 18, Tenant waives any right to terminate the Lease by reason of damage
or casualty loss except as expressly provided herein.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19.Condemnation.  If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would, in Landlord’s
reasonable judgment, either prevent or materially interfere with Tenant’s use of
the Premises or Landlord’s operation of the Project, then upon written notice by
Landlord to Tenant this Lease shall terminate and Rent shall be apportioned as
of said date.  If the whole or any material part of the Premises is permanently
Taken, and the Taking would, in Tenant’s reasonable judgment, either prevent or
materially interfere with Tenant’s use of the Premises, then upon written notice
by Tenant to Landlord this Lease shall terminate and Rent shall be apportioned
as of said date.  If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, Landlord shall promptly restore the Premises and
the Project as nearly as is commercially reasonable under the circumstances to
their condition prior to such partial Taking and the rentable square footage of
the Building, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as Landlord determines may be fair and
reasonable under the circumstances.  Upon any such Taking, Landlord shall be
entitled to receive the entire price or award from any such Taking without any
payment to Tenant, and Tenant hereby assigns to Landlord Tenant’s interest, if
any, in such award.  Tenant shall have the right, to the extent the same shall
not diminish Landlord’s award, to make a separate claim against the condemning
authority (but not Landlord) for such compensation as may be separately awarded
or recoverable by Tenant for moving expenses and damage to Tenant’s trade
fixtures and personal property, if a separate award for such items is made to
Tenant.  Tenant hereby waives any and all rights it might otherwise have
pursuant to any provision of state law to terminate this Lease upon a partial
Taking of the Premises or the Project.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 21

 

20.Events of Default.  Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)Payment Defaults.  Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided that, for the first two instances
within a 12-month period of Tenant’s failure to pay any amounts due hereunder
when due, Tenant shall be in Default only if such failure continues for five (5)
business days following written notice from Landlord that Tenant’s payment was
not made when due.

(b)Insurance.  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire (in each case without
replacement thereof at least 10 business days prior to such cancellation or
termination in compliance with this Lease) or shall be reduced or materially
changed so as to not comply with the provisions of this Lease, or Landlord shall
receive a notice of nonrenewal of any such insurance and Tenant shall fail to
obtain replacement insurance at least 10 business days before the expiration of
the current coverage.

(c)Abandonment.  Tenant shall abandon the Premises (which shall not be deemed to
have occurred merely due to Tenant’s cessation of business operations at the
Premises, but rather only when Tenant ceases to do business at the Premises and
fails to perform within any applicable notice or cure period any of its monetary
and non-monetary obligations hereunder or ceases to do business at the Premises
and fails to close out and decommission the Premises (including in full
compliance with Section 28 of this Lease as it applies to Hazardous Materials
and a final Decommissioning and HazMat Closure Plan) within the time periods
(promptly following cessation) specified in a Decommissioning and HazMat Closure
Plan submitted 90 days prior to such cessation and finalized prior to such
cessation, and otherwise in the same manner as required at the end of the Term
(which, for the avoidance of doubt, shall not effect a termination of the
Lease)).  

(d)Improper Transfer.  Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)Liens.  Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 15 days after
Tenant obtains knowledge that such lien has been filed against the Premises.

(f)Insolvency Events.  Tenant shall:  (A) make a general assignment for the
benefit of creditors; (B) commence any case, proceeding or other action seeking
to have an order for relief entered on its behalf as a debtor or to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) be
dissolved or otherwise fail to maintain its legal existence.

(g)Estoppel Certificate or Subordination Agreement.  Tenant fails to deliver an
executed copy of any document required from Tenant under Sections 23 or 27
within the time periods set forth in such applicable Section.

(h)Other Defaults.  Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in clauses (a) through (g) of this
Section 20, and such failure shall continue for a period of 30 days after
written notice thereof from Landlord to Tenant; or Tenant has not commenced such
cure within 10 days of Landlord’s written notice and thereafter diligently
completed such cure within such 30-day period; provided that such 30-day period
shall be extended for Force Majeure events, not to exceed 90 days in the
aggregate.  Any notice given under this Section 20(h) hereof shall:  (i) specify
the

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 22

 

alleged default, (ii) demand that Tenant cure such default, (iii) be in lieu of,
and not in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice.

21.Landlord’s Remedies.

(a)Performance; Payment; Interest.  If a default by Tenant shall occur in the
keeping, observance or performance of any covenant, agreement, term, provision
or condition herein contained, Landlord, without thereby waiving such default,
may perform the same for the account and at the expense of Tenant (a)
immediately or at any time thereafter and with only such notice, if any, as may
be practicable under the circumstances in the case of an emergency or in case
such default will result in a violation of any Legal Requirement or insurance
requirements, or in the imposition of any lien against all or any portion of the
Premises or the Project not discharged, released or bonded over to Landlord’s
satisfaction by Tenant within the time period required pursuant to Section 15 of
this Lease, and (b) in any other case if such default continues after any
applicable notice and cure period provided in Section 20.  All reasonable costs
and expenses incurred by Landlord in connection with any such performance by it
for the account of Tenant and also all reasonable costs and expenses, including
attorneys’ fees and disbursements incurred by Landlord in any action or
proceeding (including any summary dispossess proceeding) brought by Landlord to
enforce any obligation of Tenant under this Lease and/or right of Landlord in or
to the Premises, together with interest thereon, from the date such sums were
paid or incurred, at the annual rate equal to 12% per annum or the highest rate
permitted by law (the “Default Rate”), whichever is less, shall be paid by
Tenant to Landlord on demand as Additional Rent.  Nothing herein shall be
construed to create or impose a duty on Landlord to mitigate any damages
resulting from Tenant’s Default hereunder.

(b)Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any (i) regularly recurring
installment of Rent due from Tenant is not received by Landlord within 5 days
after the date such payment is due, or (ii) non-regularly recurring Rent due
from Tenant is not received by Landlord within 10 days after the date such
payment in due, then Tenant shall pay to Landlord an additional sum of 5% of the
overdue Rent as a late charge.  The parties agree that this late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant.  In addition to the late charge, Rent and
other sums not paid when due shall bear interest at the Default Rate from the
5th day after the date due until paid; provided that such interest shall not
become due on Tenant’s first instance of late payment in any single period of 12
consecutive months if Tenant makes such payment within 10 days following the
date of Landlord’s written notice to Tenant that such payment was not made when
due.

(c)Additional Remedies.  Upon the occurrence of a Default, Landlord, at its
option, without further notice or demand to Tenant, shall have in addition to
all other rights and remedies provided in this Lease, at law or in equity, the
option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive (provided Landlord shall only be
permitted to recover the same damages once), without any notice or demand
whatsoever (except as otherwise expressly provided in Section 21(c)(v) with
respect to Landlord’s Lump Sum Election).  No cure in whole or in part of such
Default by Tenant after Landlord has taken any action beyond giving Tenant
notice of such Default to pursue any remedy provided for herein (including
retaining counsel to file an action or otherwise pursue any remedies) shall in
any way affect Landlord’s right to pursue such remedy or any other remedy
provided Landlord herein or under law or in equity, unless Landlord, in its sole
discretion, elects to waive such Default.

(i)This Lease and the Term and estate hereby granted are subject to the
limitation that whenever a Default shall have happened and be continuing,
Landlord shall have the right, at its election, then or thereafter while any
such Default shall continue and notwithstanding the fact that Landlord may have
some other remedy hereunder or at law or in equity, to give Tenant written
notice of Landlord’s intention to terminate this Lease on a date specified in
such notice, which date

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 23

 

shall be not less than 5 days after the giving of such notice, and upon the date
so specified, this Lease and the estate hereby granted shall expire and
terminate with the same force and effect as if the date specified in such notice
were the date hereinbefore fixed for the expiration of this Lease, and all
rights of Tenant hereunder shall expire and terminate, and Tenant shall be
liable as hereinafter in this Section 21(c) provided.  If any such notice is
given, Landlord shall have, on such date so specified, the right of re-entry and
possession of the Premises and the right to remove all persons and property
therefrom and to store such property in a warehouse or elsewhere at the risk and
expense, and for the account, of Tenant.  Should Landlord elect to re-enter as
herein provided or should Landlord take possession pursuant to legal proceedings
or pursuant to any notice provided for by law, Landlord shall, subject to
Section 21(c)(ii), seek to re-let the Premises or any part thereof for such term
or terms and at such rental or rentals and upon such terms and conditions as
Landlord may deem advisable, with the right to make commercially reasonable
alterations in and repairs to the Premises.

(ii)Landlord shall be deemed to have satisfied its obligation to seek to re-let
and mitigate its damages by hiring an experienced commercial real estate broker
to market the Premises, directing such broker to advertise and show the Premises
to prospective tenants and cooperating with such broker in good faith to secure
a replacement tenant or tenants satisfactory to Landlord in its sole discretion.

(iii)In the event of any termination of this Lease as in this Section 21
provided or as required or permitted by law or in equity, Tenant shall forthwith
quit and surrender the Premises to Landlord, and Landlord may, without further
notice, enter upon, re-enter, possess and repossess the same by summary
proceedings, or otherwise as may be permitted by law, and again have, repossess
and enjoy the same free of any rights of Tenant, and in any such event Tenant
and no person claiming through or under Tenant by virtue of any law or an order
of any court shall be entitled to possession or to remain in possession of the
Premises.  

(iv)If this Lease is terminated or if Landlord shall re-enter the Premises as
aforesaid, or in the event of the termination of this Lease, or of re-entry, by
or under any proceeding or action or any provision of law by reason of a Default
by Tenant, Tenant covenants and agrees forthwith to pay and be liable for, on
the days originally fixed in this Lease for the payment thereof, amounts equal
to the installments of Base Rent and all Additional Rent as they would, under
the terms of this Lease become due if this Lease had not been terminated or if
Landlord had not entered or re-entered, as aforesaid, and whether the Premises
be relet or remain vacant, in whole or in part, or for a period less than the
remainder of the Term, or for the whole thereof, but in the event that the
Premises be relet by Landlord, Tenant shall be entitled to a credit in the net
amount of rent and other charges received by Landlord in reletting, after
deduction of all of Landlord’s expenses incurred in reletting the Premises
(including, without limitation, tenant improvement, demising and remodeling
costs, brokerage fees and the like), and in collecting the rent in connection
therewith, in the following manner:  Amounts received by Landlord after
reletting, if any, shall first be applied against such Landlord’s expenses,
until the same are recovered, and until such recovery, Tenant shall pay, as of
each day when a payment would fall due under this Lease, the amount which Tenant
is obligated to pay under the terms of this Lease (Tenant’s liability prior to
any such reletting and such recovery by Landlord no in any way to be diminished
as a result of the fact that such reletting might be for a rent higher than the
rent provided for in this Lease); when and if such expenses have been completely
recovered by Landlord, the amounts received from reletting by Landlord as have
not previously been applied shall be credited against Tenant’s obligations as of
each day when a payment would fall due under this Lease, and only the net amount
thereof shall be payable by Tenant.  Further, Tenant shall not be entitled to
any credit of any kind for any period after the date when the Term of this Lease
is scheduled to expire according to its terms.

Actions, proceedings or suits for the recovery of damages, whether liquidated or
other damages, under this Lease, or any installments thereof, may be brought by
Landlord from time to time at its election, and nothing contained herein shall
be deemed to require Landlord to postpone suit until the date when the Term of
this Lease would have expired if it had not been terminated hereunder.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 24

 

(v)In addition, Landlord, at its election, notwithstanding any other provision
of this Lease, by written notice to Tenant (the “Lump Sum Election”), shall be
entitled to recover from Tenant, as and for liquidated damages, at any time
following any termination of this Lease, a lump sum payment representing, at the
time of Landlord’s written notice of its Lump Sum Election, the sum of:

(A)the then present value (calculated in accordance with accepted financial
practice using as the discount rate the yield to maturity on United States
Treasury Notes as set forth below) of the amount of unpaid Base Rent and
Additional Rent that would have been payable pursuant to this Lease for the
remainder of the Term following Landlord’s Lump Sum Election if this Lease had
not been terminated, and

(B)all other damages and expenses (including attorneys’ fees and expenses), if
any, which Landlord shall have sustained by reason of the breach of any
provision of this Lease; less

(C)the net rental revenue that Landlord may expect to obtain for the Premises
for the balance of the Term, calculated based on the then present value
(calculated in accordance with accepted financial practice using as the discount
rate the yield to maturity on United States Treasury Notes as set forth below)
of the aggregate net fair market rent plus additional charges payable for the
Premises (if less than the then present value of Base Rent and Additional Rent
that would have been payable pursuant to this Lease) for the remainder of the
Term following Landlord’s Lump Sum Election, calculated as of the date of
Landlord’s Lump Sum Election, and taking into account reasonable estimates of
the length of time until the space will be leased and rent will commence to be
paid, and future costs to relet any then vacant portions of the Premises (except
to the extent that Tenant has actually paid such costs pursuant to this Section
21).  

Landlord’s recovery under its Lump Sum Election shall be in addition to Tenant’s
obligations to pay Base Rent and Additional Rent due and costs incurred prior to
the date of Landlord’s Lump Sum Election, and in lieu of any Base Rent and
Additional Rent which would otherwise have been due under this Section from and
after the date of Landlord’s Lump Sum Election.  The yield to maturity on United
States Treasury Notes having a maturity date that is nearest the date that would
have been the last day of the Term of the Lease, as reported in The Wall Street
Journal or a comparable publication if it ceases to publish such yields, shall
be used in calculating present values for purposes of Landlord’s Lump Sum
Election.  For the purposes of this Section, if Landlord makes the Lump Sum
Election to recover liquidated damages in accordance with this Section, the
total Additional Rent shall be computed based upon Landlord’s reasonable
estimate of Tenant’s Share of Operating Expenses and other Additional Rent for
each 12-month period in what would have been the remainder of the Term of the
Lease and any part thereof at the end of such remainder of the Term, but in no
event less than the amounts therefor payable for the twelve (12) calendar months
(or if less than twelve (12) calendar months have elapsed since the date hereof,
the partial year increased to be on an annualized basis) immediately preceding
the date of Landlord’s Lump Sum Election.  Amounts of Tenant’s Share of
Operating Expenses and any other Additional Rent for any partial year at the
beginning of the Term, for the month in which the Lump Sum Election is made, or
at the end of what would have been the remainder of the Term shall be prorated.

(vi)Nothing herein contained shall limit or prejudice the right of Landlord, in
any bankruptcy or insolvency proceeding, to prove for and obtain as liquidated
damages by reason of such termination an amount equal to the maximum allowed by
any bankruptcy or insolvency proceedings, or to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law, whether such amount shall be greater or
less than the excess referred to above.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 25

 

(vii)Nothing in this Section 21 shall be deemed to affect the right of either
party to indemnifications pursuant to this Lease, which shall be in addition to
the remedies set forth in this Section 21.

(viii)If Landlord terminates this Lease upon the occurrence of a Default, Tenant
will quit and surrender the Premises to Landlord or its agents, and Landlord
may, without further notice, enter upon, re-enter and repossess the Premises by
summary proceedings, ejectment or otherwise.  The words “enter”, “re-enter”, and
“re-entry” are not restricted to their technical legal meanings.

(ix)If Tenant shall be in default in the observance or performance of any
provision of this Lease, and an action shall be brought for the enforcement
thereof in which it shall be determined that Tenant was in default, Tenant shall
pay to Landlord all reasonable, out of pocket fees, costs and other expenses
which may become payable as a result thereof or in connection therewith,
including reasonable attorneys’ fees and expenses.  

(x)Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental inspection of the
Premises as generally described in Section 30(d).

(xi)In the event that Tenant is in breach or Default under this Lease, whether
or not Landlord exercises its right to terminate or any other remedy, Tenant
shall reimburse Landlord upon demand for any out of pocket costs and expenses
that Landlord may incur in connection with any such breach or Default, as
provided in this Section 21(c). Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise.  Tenant shall also indemnify Landlord against and hold Landlord
harmless from all costs, expenses, demands and liability, including without
limitation, legal fees and costs Landlord shall incur if Landlord shall become
or be made a party to any claim or action instituted by Tenant against any third
party, by any third party against Tenant or by or against any person holding any
interest under or using the Premises by license of or agreement with
Tenant.  However, under no circumstances shall Tenant be liable to Landlord for
any consequential or indirect damages (including, without limitation, loss of
business or profits) other than as provided in Section 8 hereof, and in no event
shall any of Tenant’s officers, directors, shareholders, members, partners or
other beneficial owners have any personal liability hereunder.

(d)Except as otherwise provided in this Section 21, no right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to any other legal or equitable right or remedy given hereunder, or now or
hereafter existing.  No waiver by Landlord of any provision of this Lease shall
be deemed to have been made unless expressly so made in writing by Landlord
expressly waiving such provision.  Landlord shall be entitled, to the extent
permitted by law, to seek injunctive relief in case of the violation, or
attempted or threatened violation, of any provision of this Lease, or to seek a
decree compelling observance or performance of any provision of this Lease, or
to seek any other legal or equitable remedy.  

22.Assignment and Subletting.

(a)General Prohibition.  Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect.  If
Tenant is a corporation, partnership (limited, general or other) or limited
liability company (or other business associations), the shares or other
ownership interests thereof which are not actively traded upon a stock exchange
or in the over-the-counter market, a transfer or series of transfers whereby 49%
or more of the issued and outstanding shares or other ownership interests of
such corporation, partnership (limited, general or other) or limited liability
company (or other business

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 26

 

associations) are, or voting control is, transferred (but excepting transfers
upon deaths of individual owners) from a person or persons or entity or entities
(or other business associations) which were owners thereof at time of execution
of this Lease to persons or entities (or other business associations) who were
not owners of shares or other ownership interests of the corporation,
partnership or limited liability company (or other business associations) at
time of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22 except as
hereinafter provided for Permitted Assignments.  Notwithstanding the foregoing,
sales of shares of Tenant actively traded upon a stock exchange or in the
over-the-counter market shall not be deemed an assignment hereunder.

(b)Permitted Transfers.  If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 days, but not more
than 120 days, before the date Tenant executes an assignment or sublease (the
“Assignment Date”), Tenant shall give Landlord a notice (the “Assignment
Notice”) containing such information about the proposed assignee or sublessee,
including the proposed use of the Premises and any Hazardous Materials proposed
to be used, stored handled, treated, generated in or released or disposed of
from the Premises, the Assignment Date, any relationship between Tenant and the
proposed assignee or sublessee, and all material terms and conditions of the
proposed assignment or sublease, including a copy of any proposed assignment or
sublease in its final form (or, at Tenant’s option, the final letter of intent
or term sheet therefor, but in such event any consent thereto by Landlord shall
be subject to Landlord’s approval of the final assignment or sublease
instrument, not to be unreasonably withheld, conditioned or delayed).  Upon
Landlord’s written request Tenant shall also provide such other information as
Landlord may deem reasonably necessary or appropriate to its consideration
whether to grant its consent.  Landlord may, by giving written notice to Tenant
within 10 business days after receipt of the Assignment Notice:  (i) grant such
consent, (ii) refuse such consent, in its commercially reasonable discretion
(provided that Landlord shall further have the right to review and approve or
disapprove the proposed form of sublease prior to the effective date of any such
subletting), or (iii) in the event Tenant’s request is for an assignment (other
than a Permitted Assignment) or a sublease of greater than 50% of the Premises
for all or substantially all of the then-remaining Term, terminate this Lease
with respect to the space described in the Assignment Notice as of the
Assignment Date (an “Assignment Termination”).  Without limiting the other
grounds upon which it may be commercially reasonable for Landlord to refuse
consent, it shall be deemed commercially reasonable for Landlord to refuse
consent if (1) the proposed assignee or subtenant (or such party’s affiliates,
principals or predecessors) has been requested to take remedial action in
connection with Hazardous Materials contamination or Landlord otherwise
determines that the proposed assignee’s or subtenant’s use of the Premises
presents a risk associated with Hazardous Materials or is not compatible with
the Project; (2) the proposed assignee or subtenant is a governmental agency;
(3) the proposed assignee or subtenant is engaged in areas of scientific
research or other business concerns that are controversial such that Landlord
determines the same could reasonably be expected to (a) attract or cause
negative publicity for or about the Building or the Project, (b) negatively
affect the reputation of the Building, the Project or Landlord, (c) attract
protestors to the Building or the Project, or (d) lessen the attractiveness of
the Building or the Project to any tenants or prospective tenants, purchasers or
lenders; (4) the assignment or sublease is prohibited by Landlord’s lender(s);
(5) Landlord has experienced previous defaults by or is in litigation with the
proposed assignee or subtenant; (6) the proposed assignee or subtenant, or any
entity that, directly or indirectly, controls, is controlled by, or is under
common control with the proposed assignee or subtenant, is then an occupant of
the Project; (7) the proposed assignee or subtenant is an entity with whom
Landlord is negotiating to lease space in the Project; or (8) in Landlord’s
reasonable judgment, the use of the Premises by the proposed assignee or
subtenant would require increased services by Landlord.  If Landlord delivers
notice of its election to exercise an Assignment Termination, Tenant shall have
the right to withdraw such Assignment Notice by written notice to Landlord of
such election within 10 business days after Landlord’s notice electing to
exercise the Assignment Termination, in which event the Assignment Termination
shall be null and void.  If Tenant withdraws such Assignment Notice, this Lease
shall continue in full force and effect.  If Tenant does not withdraw such
Assignment Notice, this Lease, and the term and estate herein granted, shall
terminate as of the Assignment Date with respect to the space described in such
Assignment Notice.  No failure of Landlord to exercise any such option to
terminate this Lease, or to deliver a timely notice in response to the
Assignment Notice, shall be deemed to be Landlord’s consent to the proposed
assignment, sublease or other transfer.  

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 27

 

Tenant shall pay to Landlord a fee equal to Two Thousand Five Hundred Dollars
($2,500) in connection with its consideration of any Assignment Notice and/or
its preparation or review of any consent documents.  

In addition, Tenant shall have the right, upon 30 days’ prior written notice to
Landlord (except no such prior notice shall be required where Tenant is subject
to applicable securities laws or regulations restricting disclosure, or bound by
any applicable confidentiality agreement prohibiting earlier notification;
provided that Tenant shall provide Landlord with notice as soon as Tenant is no
longer restricted from doing so), to assign this Lease or to sublet all or a
portion of the Premises, without obtaining Landlord’s prior written consent, to
any affiliate or parent of Tenant or any corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the direct or indirect ownership interests of Tenant provided that (i) such
merger or consolidation, or such acquisition or assumption, as the case may be,
is for a good business purpose and not principally for the purpose of
transferring the Lease, (ii) the net worth (as determined in accordance with
generally accepted accounting principles (“GAAP”)) of the proposed assignee or
sublessee is not less than the greater of the net worth (as determined in
accordance with GAAP) of Tenant as of the date of Tenant’s most current
quarterly or annual financial statements, and (iii) such assignee or subtenant
shall agree in writing to assume all of the terms, covenants and conditions of
this Lease (or in the case of a sublease for less than all of the Premises, all
of the terms, covenants and conditions of this Lease applicable to the subleased
premises thereunder) (each such assignment or sublease being a “Permitted
Assignment”).

(c)Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i)that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in Default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii)A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation:  permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks.  Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities. Furthermore, neither Tenant nor any such
proposed assignee or subtenant is required to include on the list of Hazardous
Materials standard office cleaning and office materials (such as, without
limitation, toner) in the Premises so long as such materials are stored and used
in normal and commercially reasonable quantities for office use and are
properly, safely and lawfully stored and used.

(d)No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any
assignment or subletting, Tenant shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  If the Rent due and payable by

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 28

 

a sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees, free
rent or other concessions consistent with then-current market conditions
directly related to and required pursuant to the terms of any such sublease)
(“Excess Rent”), then Tenant shall be bound and obligated to pay Landlord as
Additional Rent hereunder 50% of such Excess Rent within 10 days following
receipt thereof by Tenant.  If Tenant shall sublet the Premises or any part
thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.

(e)No Waiver.  The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease.  The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f)Prior Conduct of Proposed Transferee.  Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23.Estoppel Certificate.  Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that, to Tenant’s
knowledge, there are not any uncured defaults on the part of Landlord hereunder,
or specifying such defaults if any are claimed, and (iii) setting forth such
further information with respect to the status of this Lease or the Premises as
may be requested thereon.  Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the real property
of which the Premises are a part.  Tenant’s failure to deliver an executed copy
of such statement within such time shall, at the option of Landlord, constitute
a Default under this Lease, and, in any event, shall be conclusive upon Tenant
that the Lease is in full force and effect and without modification except as
may be represented by Landlord in any certificate prepared by Landlord and
delivered to Tenant for execution.  

24.Quiet Enjoyment.  So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises and its rights under this
Lease against any person claiming by, through or under Landlord.

25.Prorations.  All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 29

 

26.Rules and Regulations.  Tenant and any and all Tenant Parties shall, at all
times during the Term and any extension thereof, comply with all reasonable
rules and regulations at any time or from time to time established, modified or
amended by Landlord covering use of the Premises and the Project.  The current
rules and regulations are attached hereto as Exhibit E.  If there is any
conflict between said rules and regulations and other provisions of this Lease,
the terms and provisions of this Lease shall control.  Landlord shall not have
any liability or obligation for the breach of any rules or regulations by other
tenants in the Project and shall not enforce such rules and regulations in a
discriminatory manner.

In addition to the foregoing, Landlord shall have the right to institute, modify
or amend at any time or from time to time reasonable rules and regulations
related to Tenant’s use of the Amenities, including by way of example but not
limitation, requirements related to reservation systems for conference
facilities, designation of permitted caterers or restaurants that may serve any
conference facilities, reasonable fees for the use of conference facilities (but
not fees charged to Tenant or any of its employees for usage or membership fees
for gym facilities), liability waivers for individuals using gyms, and access
card entry requirements.  Tenant and any and all Tenant Parties shall comply
with all such rules and regulations.  

Tenant shall cause all Tenant Parties to comply with all rules and regulations,
and shall be responsible for any non-compliance.  Without limiting the
foregoing, Tenant will reimburse Landlord for all damages caused by Tenant’s or
any Tenant Party’s failure to comply with the provisions of this Section 26 and
will also pay to Landlord, as Additional Rent, an amount equal to any increase
in insurance premiums caused by such failure to comply.

27.Subordination.  This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage.  Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder.  Tenant agrees upon demand to execute, acknowledge
and deliver such instruments, confirming such subordination, and such
instruments of attornment as shall be requested by any such Holder, provided any
such instruments contain appropriate non-disturbance provisions assuring
Tenant’s quiet enjoyment of the Premises as set forth in Section 24
hereof.  Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such
Holder.  The term “Mortgage” whenever used in this Lease shall be deemed to
include deeds of trust, security assignments and any other encumbrances, and any
reference to the “Holder” of a Mortgage shall be deemed to include the
beneficiary under a deed of trust.  

As of the date of this Lease, there is no existing Mortgage encumbering the
Project.  If during the Term there is a Mortgage encumbering the Project,
Landlord agrees to use commercially reasonable efforts to cause the Holder of
the then-current Mortgage to enter into a subordination, non-disturbance and
attornment agreement ("SNDA") with Tenant with respect to this Lease.  The SNDA
shall be on a form prepared by the Holder; provided, however, that Landlord
shall request that Holder make any changes to the SNDA requested by
Tenant.  Landlord’s failure to cause the Holder to enter into the SNDA with
Tenant (or make any of the changes requested by Tenant) shall not be a default
by Landlord under this Lease.

28.Surrender.  Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party and
other than any trace amounts, if any, allowed (i.e., not reportable or
actionable) under applicable environmental laws and which neither pose a risk to
human

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 30

 

health, safety, or the environment nor have a residual impact on future use of
the Premises or the Project for office and/or laboratory purposes, as reasonably
determined by Landlord (collectively, “Tenant HazMat Operations”) and released
of all Hazardous Materials Clearances, broom clean, ordinary wear and tear and
casualty loss and condemnation covered by Sections 18 and 19 excepted.  At least
3 months prior to the surrender of the Premises or such earlier date as Tenant
may elect to cease operations at the Premises, Tenant shall deliver to Landlord
a narrative description of the actions proposed (or required by any Governmental
Authority) to be taken by Tenant in order to surrender the Premises (including
any Installations permitted by Landlord to remain in the Premises) at the
expiration or earlier termination of the Term, free from any residual impact on
the Premises or the Project from the Tenant HazMat Operations and otherwise
released for unrestricted use and occupancy for office and/or laboratory
purposes, as reasonably determined by Landlord (the “Decommissioning and HazMat
Closure Plan").  Such Decommissioning and HazMat Closure Plan shall be
accompanied by a current listing of (i) all Hazardous Materials licenses and
permits held by or on behalf of any Tenant Party with respect to the Premises,
and (ii) all Hazardous Materials used, stored, handled, treated, generated,
released or disposed of from the Premises, and shall be subject to the review
and approval of Landlord’s environmental consultant.  In connection with the
review and approval of the Decommissioning and HazMat Closure Plan, upon the
request of Landlord, Tenant shall deliver to Landlord or its consultant such
additional non-proprietary information concerning Tenant HazMat Operations as
Landlord shall reasonably request.  On or before such surrender, Tenant shall
deliver to Landlord evidence that the approved Decommissioning and HazMat
Closure Plan shall have been satisfactorily completed and Landlord shall have
the right, subject to reimbursement at Tenant’s expense as set forth below, to
cause Landlord’s environmental consultant to inspect the Premises and perform
such additional procedures as may be deemed reasonably necessary to confirm that
the Premises are, as of the effective date of such surrender or early
termination of the Lease, free from any residual impact from Tenant HazMat
Operations.  Tenant shall reimburse Landlord, as Additional Rent, for the actual
out-of-pocket expense incurred by Landlord for Landlord’s environmental
consultant to review and approve the Decommissioning and HazMat Closure Plan and
to visit the Premises and verify satisfactory completion of the same, which cost
shall not exceed $5,000.  Landlord shall have the unrestricted right to deliver
such Decommissioning and HazMat Closure Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.

If Tenant shall fail to prepare or submit a Decommissioning and HazMat Closure
Plan reasonably acceptable to Landlord, or if Tenant shall fail to complete the
approved Decommissioning and HazMat Closure Plan, or if such Decommissioning and
HazMat Closure Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about the Premises, Landlord shall have the right to take such actions as
Landlord may deem reasonable or appropriate to assure that the Premises and the
Project are surrendered free from any residual impact from Tenant HazMat
Operations, the cost of which actions shall be reimbursed by Tenant as
Additional Rent, without regard to the limitation set forth in the first
paragraph of this Section 28.

Upon expiration or sooner termination of this Lease, Tenant shall promptly
return to Landlord all keys and/or access cards to parking, the Project,
restrooms or all or any portion of the Premises furnished to or otherwise
procured by Tenant.  Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall, upon 5 Business Days’
written notice given to Tenant be deemed abandoned and may be stored, removed,
and disposed of by Landlord at Tenant’s expense, and Tenant waives all claims
against Landlord for any damages resulting from Landlord’s retention and/or
disposition of such property.  All obligations of Tenant hereunder not fully
performed as of the termination of the Term, including the obligations of Tenant
under Section 30 hereof, shall survive the expiration or earlier termination of
the Term, including, without limitation, indemnity obligations, payment
obligations with respect to Rent and obligations concerning the condition and
repair of the Premises.

29.Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 31

 

30.Environmental Requirements.

(a)Prohibition/Compliance/Indemnity.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated  in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party.  If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in or on the Premises during the Term or any holding over
results in contamination of the Premises, the Project and/or any adjacent
property or if contamination of the Premises, the Project and/or any adjacent
property by Hazardous Materials brought into, kept, used, stored, handled,
treated, generated in or about, or released or disposed of from, the Premises by
anyone other than Landlord and Landlord’s employees, agents, and contractors
otherwise occurs during the Term or any holding over, Tenant hereby indemnifies
and shall defend and hold Landlord, its officers, directors, employees,
managers, agents, sub-agents, affiliates and contractors harmless from any and
all actions (including, without limitation, remedial or enforcement actions of
any kind, administrative or judicial proceedings, and orders or judgments
arising out of or resulting therefrom), costs, claims, damages (including,
without limitation, punitive damages and damages based upon diminution in value
of the Premises or the Project, or the loss of, or restriction on, use of the
Premises or any portion of the Project), expenses (including, without
limitation, reasonable attorneys’, consultants’ and experts’ fees, court costs
and amounts paid in settlement of any claims or actions), fines, forfeitures or
other civil, administrative or criminal penalties, injunctive or other relief
(whether or not based upon personal injury, property damage, or contamination
of, or adverse effects upon, the environment, water tables or natural
resources), liabilities or losses (collectively, “Environmental Claims”) which
arise during or after the Term as a result of such contamination (except in the
event that Tenant proves that neither Tenant nor any Tenant Party caused,
contributed to or exacerbated the matter for which Tenant would otherwise be
responsible but for this exception).  This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises, the Building, the Project or any other
adjacent property.  Without limiting the foregoing, if the presence of any
Hazardous Materials in, on or under the Premises, the Building, the Project or
any adjacent property caused or permitted by Tenant or any Tenant Party results
in any contamination, Tenant shall promptly take all actions required or
appropriate and in accordance with applicable Environmental Requirements at its
sole expense as are necessary to return the Premises, the Building, the Project
and/or any adjacent property to the condition existing prior to the time of such
contamination, provided that Landlord’s approval of such action shall first be
obtained, which approval shall not unreasonably be withheld so long as such
actions would not reasonably be expected to have any material adverse long-term
or short-term effect on the Premises, the Building or the Project.

(b)Business.  Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”).  Tenant’s Hazardous Materials list is not
required to include standard office cleaning and office materials (such as,
without limitation, toner) in the Premises so long as such materials are used
and stored in normal and commercially reasonable quantities for office use and
are properly, safely and lawfully stored and used.  Upon Landlord’s request, or
any time that Tenant is required to deliver a Hazardous Materials List to any
Governmental Authority (e.g., the fire department) in connection with Tenant’s
use or occupancy of the Premises, Tenant shall deliver to Landlord a copy of
such Hazardous Materials List.  Tenant shall deliver to Landlord true and
correct copies of the following documents (the “Haz Mat Documents”) relating to
the use, storage, handling, treatment, generation,

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 32

 

release or disposal of Hazardous Materials prior to the Commencement Date, or if
unavailable at that time, concurrent with the receipt from or submission to a
Governmental Authority:  permits; approvals; reports and correspondence; storage
and management plans, notice of violations of any Legal Requirements; plans
relating to the installation of any storage tanks to be installed in or under
the Project (provided, said installation of tanks shall only be permitted after
Landlord has given Tenant its written consent to do so, which consent may be
withheld in Landlord’s sole and absolute discretion); all closure plans or any
other documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Decommissioning and HazMat Closure Plan (to the
extent surrender in accordance with Section 28 cannot be accomplished in 3
months).  Tenant is not required, however, to provide Landlord with any
portion(s) of the Haz Mat Documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.  It is not the intent of this Section to
provide Landlord with information which could be detrimental to Tenant’s
business should such information become possessed by Tenant’s competitors.

(c)Tenant Representation and Warranty.  Tenant hereby represents and warrants to
Landlord that Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority).  If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

(d)Inspection by Landlord.  Landlord shall have the right but not the obligation
to conduct annual tests and inspections of the Premises to determine whether any
contamination of the Premises or the Project has occurred as a result of
Tenant’s use.  Except in the case of emergency, Landlord shall provide
reasonable advance notice of such inspection and tests and inspection shall not
unreasonably interfere with Tenant’s use of the Premises. Tenant shall be
required to pay the reasonable cost of such tests and inspection of the
Premises; provided, however, that if Tenant conducts its own tests of the
Premises using third party contractors and inspection procedures acceptable to
Landlord which inspection is certified to Landlord, Landlord shall accept such
inspection in lieu of an inspection to be paid for by Tenant.  In addition, at
any time, and from time to time, prior to the expiration or earlier termination
of the Term, Landlord shall have the right to conduct additional appropriate
tests and inspection of the Premises and Project (after, except in the case of
emergency, reasonable advance notice and without unreasonable interference with
Tenant’s use of the Premises) to determine if contamination has occurred as a
result of Tenant’s use of the Premises.  In connection with such inspection,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party.  If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests and inspection.  If no such contamination is found, Landlord
shall pay the costs of such inspection (which shall not constitute an Operating
Expense).  Landlord shall provide Tenant with a copy of all third party,
non-confidential reports and inspection of the Premises made by or on behalf of
Landlord during the Term without representation or warranty and subject to a
confidentiality agreement.  Tenant shall, at its sole cost and expense, promptly
and satisfactorily remediate any environmental conditions identified by such
testing and inspection in accordance with Environmental
Requirements.  Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

(e)Control Areas.  Tenant shall be allowed to utilize up to its pro rata share
of the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage.  As used in the preceding sentence, Tenant's pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone.  For purposes of example only, if a control
area or zone contains 10,000 rentable square feet and 2,000 rentable square feet
of a tenant's premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant's pro rata share of such control area would be 20%.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 33

 

(f)Underground Tanks.  Tenant shall have no right to install any underground or
other storage tanks at the Project.

(g)Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease.  During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials therein other than any trace amounts, if any, allowed under applicable
environmental laws and which neither pose a risk to human health, safety, or the
environment nor have a residual impact (including, without limitation, the
release and termination of any licenses or permits restricting the use of the
Premises and the completion of the final Decommissioning and HazMat Closure
Plan), Tenant shall continue to pay the full Rent in accordance with this Lease
for any portion of the Premises not relet by Landlord in Landlord’s sole
discretion, which Rent shall be prorated daily.

(h)Definitions.  As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder.  As used herein, the term “Hazardous
Materials” means and includes any substance, material, waste, pollutant, or
contaminant listed or defined as hazardous or toxic, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Requirements, asbestos and petroleum, including crude oil or
any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas).  As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31.Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary).  Upon any default by Landlord, Tenant shall give notice by
registered or certified mail to any Holder of a Mortgage covering the Premises
and to any landlord of any lease of property in or on which the Premises are
located and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, not to exceed an additional 45 days in the
aggregate beyond the time allowed for Landlord’s cure hereunder, or such
additional time as is reasonably necessary, including additional time to obtain
possession of the Project by power of sale or a judicial action if such should
prove necessary to effect a cure; provided Landlord shall have furnished to
Tenant in writing the names and addresses of all such persons who are to receive
such notices.  All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the fee owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32.Inspection and Access.  Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose, subject to and in accordance with
the provisions of this Section 32.  Landlord and Landlord’s representatives may
enter the

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 34

 

Premises during business hours on not less than 48 hours advance written notice
(except in the case of emergencies in which case no such notice shall be
required and such entry may be at any time) for the purpose of effecting any
such repairs, inspecting the Premises, showing the Premises to prospective
purchasers and, during the last 12 months of the Term, to prospective tenants or
for any other business purpose.  Landlord may erect suitable signs on the
Project stating the Premises are available to let (during the last 12 months of
the Term) or that the Project is available for sale.  Landlord may grant
easements, make public dedications, designate Common Areas and create
restrictions on or about the Premises, provided that no such easement,
dedication, designation or restriction materially and adversely affects Tenant’s
access to the Premises or use or occupancy of the Premises for the Permitted
Use.  At Landlord’s request, Tenant shall execute such instruments as may be
necessary for such easements, dedications or restrictions, provided Landlord
reimburses Tenant for its reasonable third-party legal expenses (up to a cap of
$3,000 in each instance) in connection therewith.  Tenant shall at all times,
except in the case of emergencies, have the right to escort Landlord or its
agents, representatives, contractors or guests while the same are in the
Premises, provided such escort does not materially and adversely affect
Landlord’s access rights hereunder.  Landlord shall in all events use
commercially reasonable efforts to minimize any interference with Tenant’s use
of or access to the Premises in connection with any exercise of rights by
Landlord under this Section 32.

33.Security.  Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises.  Tenant agrees that Landlord shall not be liable
to Tenant for, and, to the fullest extent permitted by law, Tenant waives any
claim against Landlord with respect to, any loss by theft or any other damage
suffered or incurred by Tenant in connection with any unauthorized entry into
the Premises or any other breach of security with respect to the Premises,
Tenant shall be solely responsible for the personal safety of Tenant’s officers,
employees, agents, contractors, guests and invitees while any such person is in,
on or about the Premises and/or the Project.  Tenant shall at Tenant’s cost
obtain insurance coverage to the extent Tenant desires protection against such
criminal acts.

34.Force Majeure.  Except for Tenant’s obligation to timely pay Rent or any
other payment due hereunder (which such obligation shall not under any
circumstance be delayed or excused), neither Landlord nor Tenant shall be
responsible or liable for delays in the performance of its obligations hereunder
(including, without limitation, the obligation, if any, to give any notice
pursuant to the Work Letter) when such delay in performance is caused by,
related to or arises out of acts of God, sinkholes or subsidence, strikes, labor
stoppages, lockouts, or other labor disputes, embargoes, quarantines, declared
states of emergency or public health emergencies, pandemics, epidemics,
infectious disease, weather, national, regional, or local disasters, calamities,
or catastrophes, inability to obtain labor or materials (or reasonable
substitutes therefor) at reasonable costs or failure of, or inability to obtain,
utilities necessary for performance, governmental decrees, laws, actions,
restrictions, orders, limitations, regulations, or controls, regional, state, or
national emergencies, delay in inspection by federal, state or local inspectors,
officials, or other applicable Governmental Authorities, delay in issuance or
revocation of permits, approvals, certificates of occupancy, or entitlements,
enemy or hostile governmental action, terrorism, insurrection, riots, civil
disturbance or commotion, fire or other casualty, and any other causes or events
beyond the reasonable control of the obligated party (“Force Majeure”).  

35.Brokers.  Landlord and Tenant each represents and warrants that, other than
Cushman & Wakefield and CBRE (the “Brokers”), it has not dealt with any broker,
agent or other person entitled to a commission, compensation or fee in
connection with this transaction.  Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any broker,
agent or other person or entity, other than the Brokers, claiming a commission
or other form of compensation by virtue of having dealt with Tenant or Landlord,
as applicable, with regard to this leasing transaction.  Landlord shall be
responsible for all commissions due to the Brokers arising out of the execution
of this Lease subject to and in accordance with the terms of a separate
agreement(s) with the Brokers.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 35

 

36.Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION, TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, MANAGERS, AFFILIATES, AGENTS OR CONTRACTORS.  UNDER NO CIRCUMSTANCES
SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, MANAGERS,
AFFILIATES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38.Signs; Exterior Appearance.  Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion (other than as hereinafter provided):  (i) attach any awnings,
exterior lights, decorations, balloons, flags, pennants, banners, painting or
other projection to any outside wall of the Project, (ii) use any curtains,
blinds, shades or screens other than Landlord’s standard window coverings, (iii)
coat or otherwise sunscreen the interior or exterior of any windows, (iv) place
any bottles, parcels, or other articles on the exterior window sills, (v) place
any equipment, furniture or other items of personal property on any exterior
balcony, or (vi) paint, affix or exhibit on any part of the Premises or the
Project any signs, notices, window or door lettering, graphics, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises.  At Tenant’s election, to the extent permitted by
Legal Requirements, and subject to Landlord’s prior written approval of size,
location and design (not to be unreasonably withheld, conditioned or delayed in
the case of clause (i)), Landlord shall cause to be installed (at Tenant’s sole
cost and expense) the following signage:  (i) suite-entry signage on the
entryway or immediately adjacent to such entryway of the Premises, and (ii)
Tenant’s pro rata share (as reasonably determined by Landlord) of non-exclusive
signage bearing Tenant’s name and logo on the monument sign serving the
Building.  Tenant shall provide Landlord with the applicable signs and/or
placards to be installed pursuant to the foregoing sentence.  All costs
associated with the design, permitting, approval, fabrication, installation,
maintenance, and removal (and associated repairs of damage to the Building
and/or the monument sign due to Tenant’s signage removal), shall be borne
exclusively by Tenant (and shall at Tenant’s option be included in the TI Costs
described in the Work Letter).

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 36

 

39.Right to Expand.

(a)Expansion in the Building.  Tenant shall have the right, but not the
obligation, to expand the Premises (the “Expansion Right”) to include any
Available Space upon the terms and conditions in this Section.  For purposes of
this Section 39(a), “Available Space” shall mean any space on the third floor of
the Building which is not occupied by a tenant (but if such space is not
occupied by a tenant as of the Commencement Day, then only after initial
lease-up of such space) or which is occupied by an existing tenant whose lease
is expiring within 6 months or less and such tenant does not wish to renew
(whether or not such tenant has a right to renew) its occupancy of such
space.  If there is any Available Space in the Building, Landlord shall, at such
time as Landlord shall elect, so long as Tenant’s rights hereunder are
preserved, deliver to Tenant written notice (the “Expansion Notice”) of such
Available Space, together with the terms and conditions on which Landlord is
prepared to lease Tenant such Available Space.  Tenant shall have 10 business
days following delivery of the Expansion Notice to deliver to Landlord written
notification of Tenant’s exercise of the Expansion Right, in which event Tenant
shall be entitled to lease such Available Space upon the terms and conditions
set forth in the Expansion Notice, except that (even if different than the terms
of the Expansion Notice), the term for the Available Space shall be coterminous
with the Term of this Lease so long as there are at least 48 months remaining in
the Base Term of this Lease at the time of Landlord’s delivery of the Expansion
Notice.

(b)Amended Lease.  If: (i) Tenant fails to timely deliver notice accepting the
terms of an Expansion Notice, or (ii) after the expiration of a period of 30
days from the date Tenant gives notice accepting Landlord’s offer to lease such
Available Space and Landlord tenders a draft lease amendment or agreement to
Tenant therefor for Tenant’s review (setting forth the terms for the rental of
the Available Space consistent with those set forth in the Expansion Notice and
otherwise consistent with the terms of this Lease), such lease amendment or
lease agreement has not been unconditionally executed by Tenant and delivered to
Landlord, then Tenant shall be deemed to have waived its right to lease such
Available Space; provided that in the case of clause (i) Tenant’s Expansion
Right for such Available Space shall be reinstated if Landlord does not
subsequently sign a lease for such Available Space within 12 months of the
Expansion Notice to a third-party for at least 93% of the Net Effective Rental
Rate offered to Tenant.  For purposes of this paragraph, the “Net Effective
Rental Rate” shall mean the annual net rental rate payable to Landlord under a
lease net of all tenant inducements (e.g., tenant improvement allowances, rental
abatements, moving allowances), with the cost of such tenant inducements,
together with interest thereon at a rate of eight percent (8%) per annum,
amortized over the term of such lease.  

(c)Exceptions.  Notwithstanding the above, the Expansion Right shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant:

(i)If Tenant is not then occupying at least two full floors of the Building;

(ii)during the final 24 months of the Base Term (unless Tenant has the right to
and validly concurrently exercises its right to extend the Term in accordance
with the requirements set forth in Section 40 hereof);

(iii)during any period of time that Tenant is in Default under any provision of
the Lease; or

(iv)if Tenant has been in Default under any provision of the Lease 3 or more
times, whether or not the Defaults are cured, during the 12-month period prior
to the date on which Tenant seeks to exercise the Expansion Right.

(d)Termination.  The Expansion Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Expansion Right, if, after such exercise, but prior to the commencement date
of the lease of such Available Space, (i) Tenant fails to timely cure any
default by Tenant under the Lease and a Default arises on account thereof; or
(ii) Tenant has

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 37

 

Defaulted 3 or more times during the period from the date of the exercise of the
Expansion Right to the date of the commencement of the lease of the Available
Space, whether or not such Defaults are cured.

(e)Subordinate.  Tenant’s Expansion Rights granted pursuant to Section 39(a)
above are and shall remain subject and subordinate to the right of Landlord
and/or Landlord’s affiliates (and/or any of their respective affiliates,
successors and/or assigns) to occupy all or a portion of the Available Space for
its own purposes as a management and/or marketing office and Landlord’s right to
elect to use all or a portion of the Available Space for common amenities
serving the Project.

(f)Rights Personal.  Expansion Rights are personal to FORMA Therapeutics, Inc.
and any assignee pursuant to a Permitted Assignment, and are not otherwise
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease.

(g)No Extensions.  The period of time within which any Expansion Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Expansion Rights.

40.Right to Extend Term.  Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a)Extension Right.  Tenant shall have a one-time right (the “Extension Right”)
to extend the term of this Lease for 5 years (the “Extension Term”) on the same
terms and conditions as this Lease (other than with respect to Base Rent, which
shall be determined as set forth below, and the Work Letter, which shall not be
applicable) by giving Landlord written notice of its election to exercise the
Extension Right at least 12 months prior, and no earlier than 24 months prior,
to the expiration of the Base Term of the Lease.

(b)Base Rent.  Upon the commencement of the Extension Term, Base Rent shall be
payable at the Market Rate (as defined below).  Base Rent shall thereafter be
adjusted on each annual anniversary of the commencement of the Extension Term by
a percentage as determined by Landlord and agreed to by Tenant at the time the
Market Rate is determined or determined by arbitration as provided below.  As
used herein, “Market Rate” shall mean the rate that comparable landlords of
comparable buildings have accepted in current transactions from non-equity
(i.e., not being offered equity in the buildings) and nonaffiliated tenants of
similar financial strength for space of comparable size, quality (including all
Tenant Improvements, Alterations and other improvements) and floor height in
Class A laboratory/office buildings in the Project and in the Watertown,
Allston, Brighton and West Cambridge markets for a comparable term, with the
determination of the Market Rate to take into account all relevant factors,
including, without limitation, tenant inducements, views, available amenities
(including, without limitation, the Amenities), age of the Building, age of
mechanical systems serving the Premises, parking availability, leasing
commissions, and allowances or concessions, if any.  Notwithstanding the
foregoing, the Market Rate shall in no event be less than 90% of the Base Rent
payable as of the date immediately preceding the commencement of the Extension
Term increased by the Rent Adjustment Percentage multiplied by such Base Rent.  

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 40(c).  Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 40(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.  

(c)Arbitration.  

(i)Within 10 business days of Tenant’s deemed election to arbitrate Market Rate
and escalations, each party shall deliver to the other a proposal containing the
Market Rate and

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 38

 

escalations that the submitting party believes to be correct (“Extension
Proposal”).  If Landlord fails to timely submit an Extension Proposal,
Landlord’s original submission will be used for this purpose.  If Tenant fails
to timely submit an Extension Proposal, Landlord’s submitted proposal shall
determine the Base Rent and escalations for the Extension Term. If both parties
submit Extension Proposals, then Landlord and Tenant shall meet within 7 days
after delivery of the last Extension Proposal and make a good faith attempt to
mutually appoint a single Arbitrator (defined below) to determine the Market
Rate and escalations.  If Landlord and Tenant are unable to agree upon a single
Arbitrator, then each shall, by written notice delivered to the other within 10
days after the meeting, select an Arbitrator.  If either party fails to timely
give notice of its selection for an Arbitrator, the other party’s submitted
proposal shall determine the Base Rent for the Extension Term.  The 2
Arbitrators so appointed shall, within 5 business days after their appointment,
appoint a third Arbitrator.  If the 2 Arbitrators so selected cannot agree on
the selection of the third Arbitrator within the time above specified, then
either party, on behalf of both parties, may request such appointment of such
third Arbitrator by application to any state court of general jurisdiction in
the jurisdiction in which the Premises are located, upon 10 days prior written
notice to the other party of such intent.

(ii)The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable.  The
decision of the single Arbitrator shall be final and binding upon the
parties.  The average of the two closest Arbitrators in a three Arbitrator panel
shall be final and binding upon the parties.  Each party shall pay the fees and
expenses of the Arbitrator appointed by or on behalf of such party and the fees
and expenses of the third Arbitrator shall be borne equally by both parties.  If
the Market Rate and escalations are not determined by the first day of the
Extension Term, then Tenant shall pay Landlord Base Rent in an amount equal to
the Base Rent in effect immediately prior to the Extension Term and increased by
the Rent Adjustment Percentage until such determination is made.  After the
determination of the Market Rate and escalations, the parties shall make any
necessary adjustments to such payments made by Tenant.  Landlord and Tenant
shall then execute an amendment recognizing the Market Rate and escalations for
the Extension Term.

(iii)An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and:  (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in Greater Boston, or (B) a licensed commercial real estate broker
with not less than 15 years’ experience representing landlords and/or tenants in
the leasing of high tech or life sciences space in Greater Boston, (ii) devoting
substantially all of their time to professional appraisal or brokerage work, as
applicable, at the time of appointment and (iii) be in all respects impartial
and disinterested.

(d)Rights Personal.  Extension Rights are personal to FORMA Therapeutics, Inc.
and any assignee pursuant to a Permitted Assignment, and are not otherwise
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease.

(e)Exceptions.  Notwithstanding anything set forth above to the contrary,
Extension Rights shall, at Landlord’s option, not be in effect and Tenant may
not exercise any of the Extension Rights:

(i)during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii)if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12-month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, whether or not the Defaults are cured.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 39

 

(f)No Extensions.  The period of time within which any Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Rights.

(g)Termination.  The Extension Rights shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
an Extension Right, if, after such exercise, but prior to the commencement date
of an Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease and a Default arises on account thereof; or (ii) Tenant has
Defaulted 3 or more times during the period from the date of the exercise of an
Extension Right to the date of the commencement of the Extension Term, whether
or not such Defaults are cured.

41.Shuttle Service.  During the Term, Landlord shall provide or otherwise
arrange for Shuttle Service to and from the Project on weekdays (subject to
weather conditions, holidays, Force Majeure), and Tenant’s employees shall,
subject to seating availability, have the right to use such Shuttle Service at
all times that such Shuttle Service is in operation and available for use by
tenants of the Project.  “Shuttle Service” shall mean shuttle bus service
provided or contracted for by Landlord between the Project and various commuting
locations in the Watertown/Cambridge/Boston area, as determined by Landlord from
time to time.  Landlord shall have the right to adjust the schedule, frequency,
and route(s) of the Shuttle Service as it determines based on demand.  No fee
shall be charged to any passenger that utilizes the Shuttle Service; provided
that all costs of providing such Shuttle Service shall be included as part of
Operating Expenses.  Tenant’s use of the Shuttle Service shall be at Tenant’s
sole risk, and Tenant hereby acknowledges that Landlord shall have no liability
with respect thereto.  Without limiting the foregoing, Tenant shall reimburse
Landlord for legal expenses incurred by Landlord on account of any claims
brought in bad faith by Tenant’s employees against Landlord or Landlord’s vendor
operating the Shuttle Service, arising out of or in connection with the Shuttle
Service.

42.Roof Equipment.  As long as Tenant is not in Default under this Lease, Tenant
shall have the right, at its sole cost and expense, subject to compliance with
all Legal Requirements, to install, maintain, and remove on the top of the roof
of the Building (based on Tenant’s proportionate share of the space available on
the roof for tenants, as reasonably determined by Landlord) one or more
satellite dishes, communication antennae, or other equipment (all of which
having a diameter and height reasonably acceptable to Landlord) for the
transmission or reception of communication of signals as Tenant may from time to
time desire, together with rooftop condensers for cold rooms, mini-split
condensers for server room and freezer storage rooks and fume hood fans, and
other comparable laboratory equipment as Tenant may request from time-to-time
(collectively, the “Roof Equipment”) on the following terms and conditions:

(a)Requirements.  Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment, (ii) copies of all
required governmental, quasi-governmental and other permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, for the installation and operation of the Roof
Equipment, and (iii) an insurance policy or certificate of insurance evidencing
insurance coverage as required by this Lease and any other insurance as
reasonably required by Landlord for the installation and operation of the Roof
Equipment.  Landlord shall not unreasonably withhold, condition or delay its
approval for the installation and operation of the Roof Equipment; provided,
however, that Landlord may reasonably withhold or condition  its approval if the
installation or operation of the Roof Equipment (A) could reasonably be expected
to damage the structural integrity of the Building, (B) could reasonably be
expected to void, terminate, or invalidate any applicable roof warranty,
(C) could in Landlord’s judgment reasonably be expected to interfere with any
service provided by Landlord or any tenant of the Building, (D) could reasonably
be expected to reduce the leasable space in the Building, or (E) is not properly
screened from the viewing public.  

(b)No Damage to Roof.  If installation of the Roof Equipment requires Tenant to
make any roof cuts or perform any other roofing work, such cuts shall only be
made to the roof area of the Building allocated to Tenant by Landlord and only
in the manner designated in writing by Landlord; and any such installation work
(including any roof cuts or other roofing work) shall be performed by Tenant, at
Tenant’s sole cost and expense by a roofing contractor designated by
Landlord.  If Tenant or its agents shall cause any damage to the roof during the
installation, operation, and removal of the Roof Equipment, such damage

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 40

 

shall be repaired promptly at Tenant’s expense and the roof shall be restored to
the same condition it was in before the damage.  Landlord shall not charge
Tenant Additional Rent for the installation and use of the Roof Equipment.  If,
however, Landlord’s insurance premium or Tax assessment increases as a result of
the Roof Equipment, Tenant shall pay such increase as Additional Rent within
thirty (30) days after receipt of a reasonably detailed invoice from
Landlord.  Tenant shall not be entitled to any abatement or reduction in the
amount of Rent payable under this Lease on account of Tenant being, for any
reason, unable to use the Roof Equipment.  In no event whatsoever shall the
installation, operation, maintenance, or removal of the Roof Equipment by Tenant
or its agents void, terminate, or invalidate any applicable roof warranty.

(c)Protection.  The installation, operation, and removal of the Roof Equipment
shall, to the maximum extent permitted by law, be at Tenant’s sole risk.  Tenant
shall indemnify, defend, and hold Landlord harmless from and against any and all
claims, costs, damages, liabilities and expenses (including, but not limited to,
attorneys’ fees) of every kind and description that may arise out of or be
connected in any way with Tenant’s installation, operation, or removal of the
Roof Equipment, and except to the extent caused by the gross negligence or
willful misconduct of Landlord or any of its agents, employees or contractors.

(d)Removal.  At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Roof Equipment by Tenant, Tenant shall, at its
sole cost and expense, remove the Roof Equipment from the Building.  Tenant
shall leave the portion of the roof where the Roof Equipment was located in good
order and repair, reasonable wear and tear excepted.  If Tenant does not so
remove the Roof Equipment, Tenant hereby authorizes Landlord to remove and
dispose of the Roof Equipment and charge Tenant as Additional Rent for all costs
and expenses incurred by Landlord in such removal and disposal.  Tenant agrees
that Landlord shall not be liable for any Roof Equipment or related property
disposed of or removed by Landlord.

(e)No Interference.  Tenant shall not permit the Roof Equipment to interfere
with the proper functioning of any telecommunications equipment or devices that
have been installed or will be installed by Landlord or for any other tenant or
future tenant of the Building.  Tenant acknowledges that existing tenant(s) may
have approval rights over the installation and operation of telecommunications
equipment and devices on or about the roof, and that Tenant’s right to install
and operate the Roof Equipment is subject and subordinate to the rights of such
other tenants.  Tenant agrees that any other tenant of the Building that
currently has or in the future takes possession of any portion of the Building
will be permitted to install such telecommunication equipment that is of a type
and frequency that will not cause unreasonable interference to the Roof
Equipment.

(f)Relocation.  Landlord shall have the right, at its expense and after 60 days
prior notice to Tenant, to relocate the Roof Equipment to another site on the
roof of the Building as long as such site reasonably meets Tenant’s sight line
and interference requirements and does not unreasonably interfere with Tenant’s
use and operation of the Roof Equipment.

(g)Access.  Landlord grants to Tenant the right of ingress and egress on a
24-hour 7-day per week basis to install, operate, and maintain the Roof
Equipment.  Before receiving access to the roof of the Building, Tenant shall
give Landlord at least 24 hours’ advance written or oral notice, except in
emergency situations, in which case 2 hours’ advance oral notice shall be given
by Tenant.  Landlord shall supply Tenant with the name and telephone number of
the contact individual(s) responsible for providing access during emergencies.

(h)Appearance.  If permissible by Legal Requirements, the Roof Equipment shall
be painted the same color as the Building so as to render the Roof Equipment
virtually invisible from ground level.

(i)No Assignment.  The right of Tenant to use and operate the Roof Equipment
shall be personal to FORMA Therapeutics, Inc. and any assignees of this Lease
pursuant to Section 22, and (i) no other person or entity shall have any right
to use or operate the Roof Equipment, and (ii) Tenant shall not

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 41

 

assign, convey, or otherwise transfer to any other person or entity any right,
title, or interest in all or any portion of the Roof Equipment or the use and
operation thereof.

(j)Acknowledgement.  Tenant hereby acknowledges that (i) the Project is listed
as a historic district on the National Register of Historic Places, and is
subject to historic preservation restrictions by the instruments identified in
Section 44 below, as well as local, state and federal requirements, (ii) as part
of Tenant’s obligation to comply with Legal Requirements, the Rooftop Equipment
must comply with all such restrictions, and (iii) as a result, Tenant’s ability
to utilize the Rooftop Equipment may be frustrated, conditioned or prohibited by
such restrictions.

43.Asbestos.

(a)Notification of Asbestos.  Landlord hereby notifies Tenant of the presence of
asbestos-containing materials (“ACMs”) and/or presumed asbestos-containing
materials (“PACMs”) within or about the Building in the locations identified in
Exhibit G.

(b)Tenant Acknowledgement.  Tenant hereby acknowledges receipt of the
notification in paragraph (a) of this Section 43 and understands that the
purpose of such notification is to make Tenant and any agents, employees, and
contractors of Tenant, aware of the presence of ACMs and/or PACMs within or
about the Building in order to avoid or minimize any damage to or disturbance of
such ACMs and/or PACMs.

___________
Tenant’s Initials

(c)Acknowledgement from Contractors/Employees.  Tenant shall give Landlord at
least 14 days’ prior written notice before conducting, authorizing or permitting
any of the activities listed below within or about the Premises, and before
soliciting bids from any person to perform such services.  Such notice shall
identify or describe the proposed scope, location, date and time of such
activities and the name, address and telephone number of each person who may be
conducting such activities.  Thereafter, Tenant shall grant Landlord reasonable
access to the Premises to determine whether any ACMs or PACMs will be disturbed
in connection with such activities.  Tenant shall not solicit bids from any
person for the performance of such activities without Landlord’s prior written
approval.  Upon Landlord’s request, Tenant shall deliver to Landlord a copy of a
signed acknowledgement from any contractor, agent, or employee of Tenant
acknowledging receipt of information describing the presence of ACMs and/or
PACMs within or about the Project in the location of the buildings identified in
Exhibit G prior to the commencement of such activities.  Nothing in this Section
44 shall be deemed to expand Tenant’s rights under the Lease or otherwise to
conduct, authorize or permit any such activities.

(i)Removal of thermal system insulation (“TSI”) and surfacing ACMs and PACMs
(i.e., sprayed-on or troweled-on material, e.g., textured ceiling paint or
fireproofing material);

(ii)Removal of ACMs or PACMs that are not TSI or surfacing ACMs or PACMs; or

(iii)Repair and maintenance of operations that are likely to disturb ACMs or
PACMs.

44.Disclosure of Encumbrances.

(a)Acknowledgement.  Tenant hereby acknowledges that the Project is a historic
site listed on the National Register of Historic Places that was formerly owned
and operated by the United States Army for research and production of military
weapons and related materials dating back to the mid-1800s, and that such uses
included those that impacted the environmental condition of the
Project.  Accordingly, the Project is subject to various restrictions related to
the historical significance of certain aspects of the Project and environmental
contamination of other aspects of the Project.  Tenant has been given the

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 42

 

opportunity to review all such matters to its satisfaction and Landlord makes no
representations, warranties or assurances with respect thereto.

(b)Deed.  Notwithstanding anything contained in this Lease to the contrary, the
Premises (and Tenant’s rights therein) are subject to all easements,
restrictions and encumbrances now or hereafter of record so long as the same may
be in force and effect, including without limitation all easements, restrictions
and covenants contained in that certain Quitclaim Deed dated August 20, 1998,
recorded with the Middlesex Southern District Registry of Deeds at Book 29012,
Page 420, from the United States of America, acting by and through the Secretary
of the Army (the “Army”), to the Watertown Arsenal Development Corporation, with
respect to the Premises (the “Army Deed”), which Army Deed is incorporated by
reference and includes, without limitation, (i) covenants in Part IV of the Army
Deed associated with the Army’s obligations under the Federal Facility Agreement
between the Army and the United States Environmental Protection Agency and (ii)
covenants in Part XI associated with certain historical resources at the
Premises.

(c)Environmental Grant.  Notice is hereby given that a Grant of Environmental
Restriction and Easement, dated August 11, 1998, pursuant to Massachusetts
General Laws Chapter 21E, has been recorded by the Army with the Middlesex
Southern District Registry of Deeds at Book 28978, Page 549; as amended by a
First Amendment to Grant of Environmental Restriction and Easement, dated
February 5, 1999, recorded at Book 29779, Page 359; as affected by a
Subordination Agreement, dated March 16, 1999, recorded at Book 29957, Page 104;
as further affected by a Subordination Agreement, dated March 24, 1999, recorded
at Book 29985, Page 151; as further amended by a Second Amendment to Grant of
Environmental Restriction and Easement, dated April 15, 1999, recorded at Book
30066, Page 116; as further affected by a Partial Release of Environmental
Restriction and Easement, dated June 10, 1999, recorded at Book 30278, Page 511;
as further amended by a Third Amendment to Grant of Environmental Restriction
and Easement, dated June 7, 1999, recorded at Book 30278, Page 513; as further
amended by a Fourth Amendment to Grant of Environmental Restriction and
Easement, dated July 22, 2000, recorded at Book 31682, Page 99; as further
amended by a Fifth Amendment to Grant of Environmental Restriction and Easement
dated July 14, 2004, and recorded with said Registry of Deeds in Book 44119,
Page 1; as affected by a plan entitled “Plan Showing Excavation Areas B, E, and
G in Watertown, Massachusetts,” dated February 20, 2002, as revised on September
25, 2002, prepared by Dunn McKenzie, Inc., recorded as Plan No. 1348 of 2004; as
further amended by a Sixth Amendment to Grant of Environmental Restriction and
Easement dated March 21, 2005, and recorded with said Registry of Deeds in Book
45129, Page 1; as further affected by a plan entitled “Plan Showing Commercial
Reuse Area in Watertown, Massachusetts,” dated October 25, 2004, as revised on
March 16, 2005, prepared by Dunn McKenzie, Inc., recorded as Plan No. 523 of
2005; as further amended by a Seventh Amendment to Grant of Environmental
Restriction and Easement dated August 9, 2006, and recorded with said Registry
of Deeds in Book 48562, Page 187; and as further affected by a plan entitled
“Plan Showing Commercial Reuse Area in Watertown, Massachusetts,” dated August
16, 2004, as revised on March 16, 2005 and February 10, 2006, prepared by Dunn
McKenzie, Inc., recorded as Plan No. 1480 of 2006 (the “Grant”). This
restriction on the activities conducted on the Premises and use limitations
contained in the Grant are hereby incorporated by reference and shall be
independently enforceable by the Army under the Grant as a restrictive covenant
and equitable servitude.

(d)Activity and Use Limitations.  Notice is hereby further given that the
following three (3) Notices of Activity and Use Limitations, pursuant to
Massachusetts General Laws Chapter 21E, have been recorded with the Middlesex
Southern District Registry of Deeds: (i) dated August 11, 1998, recorded at Book
28959, Page 92; (ii) dated August 11, 1998, recorded at Book 28959, Page 190, as
amended by a First Amendment to Notice of Activity and Use Limitations, dated
October 26, 1999, recorded at Book 30801, Page 319, as further amended by a
Second Amendment to Notice of Activity and Use Limitations, dated December 9,
2019, recorded at Book 73807, Page 226; and (iii) dated February 4, 1999,
recorded at Book 29766, Page 17, as amended by a First Amendment to Notice of
Activity and Use Limitations, dated August 19th, 2004, recorded at Book 43589,
Page 438, and as further amended by a Second Amendment to Notice of Activity and
Use Limitation, dated February 28, 2005, recorded at Book 44737, Page 453
(collectively, the “Notices of AULs”). The restriction on activities conducted
on the Premises and use limitations

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 43

 

contained in the Notices of AULs are hereby incorporated by reference and shall
be independently enforceable by the Army as a restrictive covenant and equitable
servitude.

45.Miscellaneous.

(a)Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above.  Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.

(b)Joint and Several Liability.  If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c)Financial Information.  Tenant shall furnish Landlord  with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s
most recent unaudited quarterly financial statements within 45 days of the end
of each of Tenant’s first three fiscal quarters of each of Tenant’s fiscal years
during the Term (which such quarterly statements shall be certified by the chief
financial officer of Tenant), (iii) at Landlord’s request from time to time,
updated business plans, including cash flow projections and/or pro forma balance
sheets and income statements, which all of the information furnished to Landlord
pursuant to the foregoing clauses (i), (ii) and (iii) shall be treated by
Landlord as confidential information belonging to Tenant, (iv) corporate
brochures and/or profiles prepared by Tenant for prospective investors, and (v)
any other financial information or summaries that Tenant typically provides to
its lenders or shareholders.  So long as Tenant is a “public company” and its
financial information is publicly available, then the foregoing delivery
requirements of this Section 45(c) shall not apply.

(d)Recordation. Landlord shall prepare, and Tenant will execute, a notice of
lease in the statutory form containing only the minimum information required by
law, which Tenant shall then cause to have recorded in the applicable public
record at Tenant’s expense.  After recordation of the notice of lease, Tenant
shall promptly deliver a recorded copy to Landlord.  This Lease shall not be
filed by or on behalf of Tenant in any public record, except as may be required
by law in connection with Tenant’s SEC obligations.

(e)Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.  Each term and provision of this Lease to be
performed and observed by Tenant shall be construed to be both a covenant and a
condition.

(f)Not Binding Until Executed.  The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g)Limitations on Interest.  It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 44

 

the amounts thereafter collectible hereunder reduced, without the necessity of
the execution of any new document, so as to comply with the applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder.

(h)Choice of Law.  Construction and interpretation of this Lease shall be
governed by the internal laws of the Commonwealth of Massachusetts, excluding
any principles of conflicts of laws.

(i)Time.  Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

(j)OFAC.  

(i)Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of this Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of this Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.

(ii)Landlord and all beneficial owners of Landlord are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of OFAC and the OFAC Rules, (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List,
or the Sectoral Sanctions Identification List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.  The provisions of this paragraph
shall not apply to holders of publicly traded securities on a national exchange.

(k)Incorporation by Reference.  All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l)Entire Agreement.  This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(m)No Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction.  Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n)Hazardous Activities.  Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 45

 

custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses.  In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

(o)Redevelopment of Project.  Tenant acknowledges that Landlord intends to
undertake significant renovations and/or construction at the Project, including
for lab, office and retail uses and including the creation of one or more
Amenities or Amenity buildings or centers.  Landlord expressly reserves the
right, in its sole discretion, from time to time to expand, develop, renovate,
redevelop, alter, improve, maintain, construct, demolish, relocate and/or
reconfigure the Project (or portions thereof) and buildings, Common Areas
(including parking and site drives) and other improvements therein, as the same
may exist from time to time and, in connection therewith or in addition thereto,
as the case may be, from time to time without limitation:  (a) change the shape,
size, location, number and/or extent or existence of any improvements,
buildings, structures, lobbies, hallways, entrances, exits, parking and/or
parking areas; (b) modify, eliminate and/or add any buildings, improvements, and
parking structure(s) either above or below grade, from or to the Project, the
Amenities or other Common Areas and/or any other portion of the Project and/or
make any other changes thereto affecting the same; (c) amend any existing land
use and zoning approvals for the Project (including, without limitation, any
special permit applicable to the Project) and seek additional approvals, relief
or zoning amendments in connection with any future expansion, development,
renovation, redevelopment, alteration, demolition, relocation, improvement,
operation, maintenance or repair of the Project (including, without limitation,
the Common Areas); and (d) make any other changes, additions and/or deletions in
any way affecting the Project and/or any portion thereof as Landlord may elect
from time to time, including without limitation, creation and/or elimination of,
and/or additions to and/or deletions from, the land comprising the Project, the
Amenities or other Common Areas and/or any other portion of the Project;
provided that the result of such changes, additions and/or alterations shall not
unreasonably interfere with Tenant’s access to the Premises or modify the
Permitted Use in a manner detrimental to Tenant’s use of the Premises.  Landlord
shall have the right, in connection with such contemplated activities, to
subject the Project and its appurtenant rights to easements for the
construction, reconstruction, alteration, demolition, relocation, improvement,
operation, repair or maintenance of elements thereof, for access and egress, for
parking, for the installation, maintenance, repair, replacement or relocation of
utilities serving the Project, and to subject the Project to such other rights,
agreements, and covenants for such purposes as Landlord may determine; provided
that such rights, agreements, and covenants do not unreasonably interfere with
Tenant’s access to the Premises and do not change Tenant’s Permitted Use of the
Premises or result in a permanent discontinuance or permanent material adverse
effect on the provision of utilities.  This Lease shall be subject and
subordinate to all such matters.  For the avoidance of doubt, however, Landlord
shall have no obligation to undertake any action described in this Section
45(o), and Tenant is not entering into this Lease in reliance of Landlord making
any alteration to the Project or any other action described in this Section
45(o).

Tenant hereby agrees that this Lease shall be subject and subordinate to any
expansion, development, renovation, redevelopment, alteration, improvement,
maintenance, demolition, relocation and/or reconfiguration activity, or any
other matter set forth in this Section 45(o), and, in connection with such
activity or matter, Landlord may, from time to time, cause the rentable square
footage of the Premises, the Building and/or the Project to be remeasured by
Landlord’s architect in accordance with BOMA Modified.  Neither Tenant nor any
affiliate of Tenant shall take any action, directly or indirectly, to oppose any
of the foregoing activities by Landlord or its affiliates.  Landlord and its
agents, employees, licensees and contractors shall also have the right to
undertake work pursuant to any actions contemplated above; to shore up the
foundations and/or walls of the Building (or any other structures within the
Project); to erect scaffolding and protective barricades around, within or
adjacent to the Building (or any other structures within the Project); to close
off Common Areas; and to do any other act necessary for the safety of the
Building (or any other structures within the Project) or the expeditious
completion of such work. Tenant acknowledges that construction noise, vibrations
and dust, and alterations of traffic patterns or parking, associated with
construction activities are to be expected during the course of such
construction. Notwithstanding anything to the contrary contained in this Lease,
Tenant shall have no right to cancel or

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics - Page 46

 

terminate this Lease and Landlord shall not be liable to Tenant for any damages,
compensation or reduction of Rent by reason of (i) inconvenience or annoyance or
for loss of business resulting from any act by Landlord pursuant to this Section
45(o) (unless, and only to the extent, the same constitutes a Service
Interruption of Essential Services that gives rise to abatement of rent in
accordance with Section 11(b) herein), or (ii) any changes, expansion,
renovation or reconfiguration of the Project; nor shall Tenant have the right to
restrict, inhibit or prohibit any such changes, expansion, renovation or
reconfiguration; provided, however, Landlord shall (x) not unreasonably
interfere with Tenant’s access to the Premises in light of the circumstances or
shall not change Tenant’s Permitted Use of the Premises, (y) provide Tenant with
reasonable advance notice of any planned interruption of utilities and
reasonably coordinate with Tenant in an effort to minimize any disruption to
Tenant’s operations resulting from same, and (z) in all other respects comply
with the provisions of this Lease.   

(p)Discontinued Use.  If, at any time following the Commencement Date, Tenant
does not continuously operate its business at the Premises for a period of 90
consecutive days and, prior to the conclusion of such 90-day period, has failed
to close out and decommission the Premises (including in full compliance with
Section 28 of this Lease and a final Decommissioning and HazMat Closure Plan) in
the same manner as required at the end of the Term (it being understood,
however, that such close out and decommissioning shall not effect a termination
of the Lease), then Landlord may, but is not obligated to, elect to terminate
this Lease upon 30 days’ written notice to Tenant, whereupon this Lease shall
terminate 30 days’ after Landlord’s delivery of such written notice
(“Termination Date”) unless prior to such time Tenant has performed its
obligations under Section 28, and Tenant shall vacate the Premises and deliver
possession thereof to Landlord in the condition required by the terms of this
Lease on or before the Termination Date and Tenant shall have no further
obligations under this Lease except for those accruing prior to the Termination
Date and those which, pursuant to the terms of the Lease, survive the expiration
or early termination of the Lease.

(q)Counterparts.  This Lease may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.  Electronic signatures shall be
deemed original signatures for purposes of this Lease and all matters related
thereto, with such electronic signatures having the same legal effect as
original signatures.

(r)Prevailing Party’s Fees.  In the event that either party should bring suit or
commence any suit or proceeding related to this Lease, then all reasonable costs
and expenses, including reasonable attorneys’ fees and expert fees, incurred by
the prevailing party relating to such legal action shall be paid by the other
party, which obligation on the part of the other party shall be deemed to have
accrued on the date of the commencement of such action and shall be enforceable
whether or not the action is prosecuted to judgment.

[ Signatures on next page ]

 

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

FORMA THERAPEUTICS, INC.,

a Delaware corporation

By:

 

/s/ Jeannette Potts

Name:

 

Jeannette Potts

Title:

 

General Counsel and Corp. Secretary

 

LANDLORD:

ARE-MA Region No. 75, LLC,

a Delaware limited liability company

By:

 

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership, managing member

 

 

By:

 

ARE-QRS Corp.,

 

 

 

 

a Maryland corporation, general partner

 

 

 

 

By:

 

/s/ Kristen Childs

 

 

 

 

Name:

 

Kristen Childs

 

 

 

 

Title:

 

Vice President, RE Legal Affairs

 

 

[Signature Page to Lease Agreement]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. A

 

EXHIBIT A

DESCRIPTION OF PREMISES

[Attached]

 

 

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. B

 

EXHIBIT B

DESCRIPTION OF PROJECT

A certain parcel of land with the buildings thereon situated on the Southerly
side of Arsenal Street in Watertown, Middlesex County, Massachusetts and being
shown as Lot 1 on a plan entitled “Plan of Land in Watertown, Massachusetts”
dated June 19, 1997, prepared by Dunn-McKenzie, Inc. and recorded with the
Middlesex South Registry of Deeds on August 5, 1998 as Plan No. 832 in Book
28930, Page 478, bounded and described as follows:

Beginning on the southerly sideline of Arsenal Street at the Northwesterly
corner of Arsenal Associates Land being the Northeasterly corner of Lot 1 on the
easterly sideline of Talcott Street (a private road); thence

 

SOUTH 13° 53’-39” WEST

a distance of 737.70 feet by Arsenal Associates and Town of Watertown land to an
angle in said property; thence

SOUTH 11° 42’-25” EAST

a distance of 2.67 feet to a corner of Lot 2; thence

NORTH 76° 03’-07” WEST

a distance of 438.96 feet through a granite bound to a Hex-rod (set) for a
corner; thence

SOUTH 19° 17’-48” WEST

a distance of 125.38 feet to an Iron Rod (set) for a corner; thence

SOUTH 50° 21’-36” WEST

a distance of 163.25 feet to an Iron Rod (set) at North Beacon Street on curve
for a corner; thence

NORTHWESTERLY

on a curve to the right having a radius of 586.00 feet, an arc distance of
160.79 feet to the point of tangency; thence

NORTH 20° 36’-23” WEST

a distance of 292.07 feet to the point of curvature; thence

NORTHWESTERLY

on a curve to the left having a radius of 627.44 feet, an arc distance of 465.40
feet to the point of tangency; thence

NORTH 63° 06’-20” WEST

a distance of 707.76 feet to a slight angle break; thence

NORTH 63° 43’50” WEST

a distance of 101.12 feet to a corner of land of Burnham Manning Post
#1105-Veterans of Foreign Wars of U.S.A., Inc. the last five courses being by
North Beacon Street; thence

NORTH 25° 59’-00” EAST

a distance of 435.94 feet to a corner of Arsenal Street; thence

SOUTH 69° 39’-19” EAST

a distance of 1455.13 feet to a Stone Bound at a slight angle break; thence

SOUTH 68° 05’-21” EAST

a distance of 451.60 feet to a corner at the point and place of beginning, the
last two courses being by Arsenal Street.

 

Lot 1 contains 1,281,841 square feet (29.42 Acres) more or less.

 

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

EXHIBIT C

WORK LETTER

This WORK LETTER dated as of September 14, 2020 (this "Work Letter") is made and
entered into by and between ARE-MA REGION NO. 75, LLC, a Delaware corporation
("Landlord"), and FORMA THERAPEUTICS, INC., a Delaware corporation ("Tenant"),
and is attached to and made a part of the Lease Agreement dated as of September
14, 2020 (the "Lease"), by and between Landlord and Tenant.  Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1.General Requirements.

(a)Tenant's Authorized Representative.  Tenant designates James O’Connell and
Paul Kelly, Sr., and either such individual acting alone (each, a "Tenant's
Representative") as the only persons authorized to act for Tenant pursuant to
this Work Letter.  Landlord shall not be obligated to respond to or act upon,
and shall not rely upon, any request, approval, inquiry or other communication
("Communication") from or on behalf of Tenant in connection with this Work
Letter unless such Communication is in writing from Tenant's
Representative.  Tenant may change Tenant's Representative and/or designate one
or more persons as an additional Tenant’s Representative at any time by written
notice to Landlord.  Neither Tenant nor Tenant's Representative shall be
authorized to direct Landlord's contractors in the performance of Landlord's
Work (as hereinafter defined).

(b)Landlord's Authorized Representative.  Landlord designates Tim White and
Suzie Markin (either such individual acting alone, "Landlord's Representative")
as the only persons authorized to act for Landlord pursuant to this Work
Letter.  Tenant shall not be obligated to respond to or act upon, and shall not
rely upon, any request, approval, inquiry or other Communication from or on
behalf of Landlord in connection with this Work Letter unless such Communication
is in writing from Landlord's Representative.  Landlord may change either
Landlord's Representative at any time by written notice to Tenant.  Landlord's
Representative shall be the sole persons authorized to direct Landlord's
contractors in the performance of Landlord's Work.

(c)Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that: (1) the Landlord’s Work (including the Tenant
Improvements) shall be undertaken on a design-build basis and be “open-book”,
and (2)(i) The Richmond Group shall be the general contractor for the Landlord’s
Work (including the Tenant Improvements), (ii) any subcontractors for the
Landlord’s Work (including the Tenant Improvements) shall be selected by
Landlord, and (iii) Olson Lewis + Architects shall be the architect for the
Landlord’s Work (including the Tenant Improvements) (the "TI Architect");
provided that Landlord shall have the right to replace The Richmond Group and
Olson Lewis + Architects, provided that any replacement for Olson Lewis +
Architects shall be subject to Tenant’s prior written approval (such approval
not to be unreasonably withheld, conditioned or delayed).

2.Tenant Improvements.

(a)Tenant Improvements Defined.  As used herein, "Tenant Improvements" shall
mean all improvements to the Project of a fixed and permanent nature as shown on
the TI Construction Drawings, as defined in Section 2(c) below.  Other than
Landlord's Work (as defined in Section 3(a) below), Landlord shall not have any
obligation whatsoever with respect to the finishing of the Premises for Tenant's
use and occupancy.

(b)Tenant's Space Plans.  Tenant has delivered to Landlord, and Landlord has
approved, the schematic drawings and outline specifications attached to this
Work Letter as Schedule 1 (the "TI Design Drawings") detailing Tenant's
requirements for the Tenant Improvements.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

(c)Working Drawings; Budgeting; Value Engineering.  Landlord shall deliver to
Tenant for review and comment plans, specifications and drawings and a budget
for the Tenant Improvements at each of 3 phases (conceptual/space plan phase,
schematic design phase, and construction drawing phase) (each, a “Review
Phase”), such delivery for each Review Phase to be made at the time set forth in
Schedule 4 attached to this Work Letter; provided that the prior Review Phase(s)
were completed by the time(s) set forth in Schedule 4.  Tenant shall deliver its
written comments (including any value engineering comments) on the plans,
specifications and drawings and budget for each Review Phase to Landlord not
later than 10 business days after Tenant's receipt of the same (and not later
than 5 business days for a resubmittal after Landlord’s response).  Any delay to
the completion of the design or performance of Landlord’s Work resulting from a
change requested by Tenant which is a deviation from the previously approved
plans, specifications or drawings will constitute a Tenant Delay.  Landlord, the
TI Architect, and the general contractor, as applicable, shall consider all such
comments in good faith and shall, within 10 business days after receipt, notify
Tenant how Landlord proposes to respond to such comments (including how it
proposes to revise the plans, specifications and drawings and/or the budget),
but if Tenant's review rights pursuant to the foregoing sentence delay the
design or construction schedule for the Tenant Improvements, and any such delay
in the completion of the plans, specifications and drawings, the Budget, or
Landlord’s Work (including the Tenant Improvements) shall result in a Tenant
Delay in accordance with this Work Letter.  For the avoidance of doubt, if the
plans, specifications and drawings and the budget for any Review Phase are not
completed by the date specified therefor in Schedule 4, then the same shall
constitute a Tenant Delay without further notice from Landlord, provided the
date in Schedule 4 shall be extended by the number of days, if any, that
Landlord is late in responding to Tenant’s comments pursuant to the preceding
sentence or (unless due to the prior phases not being timely completed) in
providing the initial draft for the applicable Review Phase.  Any of Tenant’s
value engineering efforts that result in a Change must be requested and
instituted in accordance with the provisions of Section 4 of this Work
Letter.  The approved final construction plans, specifications and drawings for
the Tenant Improvements resulting from the third Review Phase shall be referred
to herein as the “TI Construction Drawings”.  Tenant shall be solely responsible
for ensuring that the TI Construction Drawings reflect Tenant’s requirements for
the Tenant Improvements.  The approved final GMP breakdown by trade of the
budgeted third-party costs incurred or that will be incurred in connection with
the design and construction of the Tenant Improvements resulting from the
foregoing design and budgeting process, and as the same may be revised during
the construction process, shall be referred to herein as the “Budget”.   Any
disputes in connection with Tenant’s design comments shall be resolved in
accordance with Section 2(d) hereof.  Once approved by Tenant, subject to the
provisions of Section 4 below, Landlord shall not materially modify the TI
Construction Drawings except as may be reasonably required in connection with
the issuance of the TI Permit (as defined in Section 3(b) below).

(d)Approval and Completion.  Landlord shall not commence construction of the
Tenant Improvements until Tenant has approved the TI Construction Drawings and
the Budget for the Tenant Improvements pursuant to Subsection (c) above.  It is
hereby acknowledged by Landlord and Tenant that the TI Construction Drawings and
the Budget must be completed and approved not later than December 11, 2020, in
order for the Landlord's Work to be Substantially Complete by the Target
Commencement Date (as defined in the Lease).  Any delay to that schedule due to
changes or comments to the TI Construction Drawings and the Budget requested by
Tenant, due to value engineering or otherwise, will be a Tenant Delay.  Upon any
dispute regarding the design of the Tenant Improvements, which is not settled
within 10 business days after notice of such dispute is delivered by one party
to the other, Tenant may make the final decision regarding the design of the
Tenant Improvements, provided (i) Tenant acts reasonably and such final decision
is either consistent with or a compromise between Landlord's and Tenant's
positions with respect to such dispute, (ii) that all costs and expenses
resulting from any such decision by Tenant shall be payable out of the TI Fund
(as defined in Section 5(d) below), and (iii) Tenant's decision will not affect
the Structural Items or any Building Systems or the project schedule, or if it
does affect the project schedule the same shall be deemed a Tenant Delay as
determined by Landlord. Any changes to the TI Construction Drawings following
Landlord's and Tenant's approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

3.Performance of Landlord's Work.

(a)Definition of Landlord's Work.  As used herein, "Landlord's Work" shall mean
(a) the work of constructing the Tenant Improvements and (b) the work of
completing the improvements identified as “Base Building Delivery Condition” on
the matrix attached hereto as Schedule 2. As of the Effective Date, the plans
for Landlord’s Work remain in development and the working version of such plans
are attached hereto as Schedule 3. Tenant shall be solely responsible for
ensuring that the design and specifications for Landlord’s Work are consistent
with Tenant’s requirements.  Landlord shall be responsible for obtaining all
permits, approvals and entitlements necessary for Landlord’s Work, but shall
have no obligation to, and shall not, secure any permits, approvals or
entitlements related to Tenant’s specific use of the Premises or Tenant’s
business operations therein.

(b)Commencement and Permitting.  Landlord shall commence construction of the
Tenant Improvements upon obtaining a building permit (the "TI Permit")
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant.  The third-party cost of obtaining the
TI Permit shall be payable from the TI Fund.  Tenant shall reasonably assist
Landlord in obtaining the TI Permit.  If any Governmental Authority having
jurisdiction over the construction of Landlord's Work or any portion thereof
shall impose terms or conditions upon the construction thereof that:  (i) are
inconsistent with Landlord's obligations hereunder, (ii) increase the cost of
constructing Landlord's Work, or (iii) will materially delay the construction of
Landlord's Work, Landlord and Tenant shall reasonably and in good faith seek
means by which to mitigate or eliminate any such adverse terms and conditions.

(c)Completion of Landlord's Work.  Landlord shall substantially complete or
cause to be substantially completed Landlord's Work in a good and workmanlike
manner, in accordance with the TI Permit and in accordance with all applicable
laws and codes, subject, in each case, to Minor Variations and normal "punch
list" items of a non-material nature that do not interfere with the lawful use
of the Premises ("Substantial Completion" or "Substantially Complete").  Upon
and as a condition to Substantial Completion of Landlord's Work, Landlord shall
cause the TI Architect and the general contractor to execute and deliver, for
the benefit of Tenant and Landlord, a Certificate of Substantial Completion in
the form of the American Institute of Architects ("AIA") document G704.  For
purposes of this Work Letter, "Minor Variations" shall mean any modifications
reasonably required:  (i) to comply with all applicable Legal Requirements
and/or to obtain or to comply with any required permit (including the TI
Permit); (ii) to comply with another request by Tenant for modifications to
Landlord’s Work; (iii) to comport with good design, engineering, and
construction practices that are not material; or (iv) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of Landlord's Work.  

(d)Selection of Materials.  Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord's sole and absolute subjective discretion
unless the TI Construction Drawings expressly indicate otherwise.  As to all
building materials and equipment that Landlord is obligated to supply under this
Work Letter, Landlord shall select the manufacturer thereof in its sole and
absolute subjective discretion, unless a particular manufacturer is expressly
set forth in the TI Construction Drawings as being required without
substitution.

(e)Delivery of the Premises.  When Landlord's Work is Substantially Complete,
subject to the remaining terms and provisions of this Section 3(e) and the
express terms and provisions of the Lease, Tenant shall accept the Premises.  At
such time, Landlord and Tenant shall conduct a joint walk-through of the
Premises to identify normal "punch list" items that do not unreasonably
interfere with the lawful use of the Premises.  Tenant's taking possession and
acceptance of the Premises shall not constitute a waiver of:  (i) any warranty
with respect to workmanship (including installation of equipment) or material
(exclusive of equipment provided directly by manufacturers), (ii) any
non-compliance of Landlord's Work with applicable Legal Requirements, (iii) any
claim that Landlord's Work was not completed substantially in accordance with
the TI Construction Drawings (subject to Minor Variations and such other changes
as are permitted hereunder) (collectively, a "Construction Defect"), or (iv) any
rights of Tenant expressly set forth in the Lease or this Work Letter.  Tenant
shall have one year after Substantial Completion within which to notify

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

Landlord of any such Construction Defect discovered by Tenant, and Landlord
shall remedy or cause the responsible contractor to remedy any such Construction
Defect within 30 days thereafter or such longer period of time (up to a year) as
may be reasonably required; Landlord shall have no liability or responsibility
for any Construction Defect unless Tenant gives Landlord notice thereof with
such one year period after Substantial Completion.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer's equipment warranties relating to equipment installed in or
exclusively serving the Premises, and Landlord shall use commercially reasonably
efforts to enforce the construction warranties as set forth above, and at
Tenant’s request, shall reasonably cooperate with Tenant in the enforcement
thereof at no additional costs or expenses to Landlord.  If requested by Tenant,
Landlord shall attempt to obtain extended warranties from manufacturers and
suppliers of such equipment, but the cost of any such extended warranties shall
be borne solely out of the TI Fund.  Landlord shall use commercially reasonable
efforts to cause all punch list items to be completed within 30 days of Tenant’s
acceptance of the Premises (unless such performance will, due to the nature of
the punch list item, require a period of time in excess of 30 days, then within
such period of time as is reasonably necessary to complete such item).  

(f)Commencement Date Delay.  For purposes of this Lease, "Tenant Delay" shall
mean any of the following, to the extent the same causes actual delay in the
completion of Landlord’s Work:

(i)Tenant's Representative was not available to give or receive any
Communication or to take any other action required to be taken by Tenant
hereunder within one (1) Business Day following Landlord’s request therefore;

(ii)Tenant's request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;

(iii)Construction of any Change Requests;

(iv)Tenant's request for materials, finishes or installations in the Tenant
Improvements requiring unusually long lead times (or reasonably anticipated long
lead times based on current market conditions, as reasonably determined by
Landlord), provided Landlord gives Tenant written notice (which may be informal
via email or inclusion in construction meeting notes delivered to Tenant) of
such lead time (or anticipated lead time) and Tenant approves such materials,
finishes, or installations;

(v)Tenant's delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi)Tenant's delay in providing information critical to the normal progression
of the Project as soon as reasonably possible, but in no event longer than one
week after receipt of any request for such information from Landlord;

(vii)Tenant's delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(d) below) if and when required hereunder; or

(viii)Any other act or omission by Tenant or any Tenant Party (as defined in the
Lease), or persons employed by any of such persons, Landlord agreeing to notify
Tenant (which may be written, verbal or otherwise) of the same if not discussed
in the design and construction meetings.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been Substantially Completed but for such Tenant Delay and such
certified date shall be the date of Delivery.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

(g)Design and Construction Meetings. Prior to and during commencement of the
Landlord’s Work, Tenant shall be invited to attend and observe the formal design
and construction meetings Landlord has with TI Architect and the general
contractor for the Landlord’s Work (including the Tenant Improvements). Tenant
shall also have the ability to participate in such design and construction
meetings related to the Tenant Improvements (but shall have no approval rights
or authority to require changes except as otherwise set forth in this Work
Letter), and shall only have the right to attend and observe (as opposed to
participate in) design and construction meetings for the portions of the
Landlord’s Work that do not comprise the Tenant Improvements, unless Landlord
approves, in its sole discretion, of Tenant’s participation in such meetings for
the portions of the Landlord’s Work that do not comprise the Tenant
Improvements. At Tenant’s request, the parties will discuss at such meetings any
updates to the project schedule and the occurrence of any delays, and, if there
are any such delays, the reasons for such delays (whether Force Majeure delays,
Tenant Delays, or otherwise).  Landlord shall provide Tenant with written notice
of Tenant Delays that are not discussed during the design and construction
meetings.

4.Changes.  Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord and Tenant of the TI Construction Drawings
shall be requested and instituted in accordance with the provisions of this
Section 4 and shall be subject to the written approval of Landlord and the TI
Architect, such approval not to be unreasonably withheld, conditioned or delayed
(except where Landlord would have sole discretion approval rights if the work
relating to such change were an Alteration under the Lease or would delay the
project schedule).  

(a)Tenant's Request For Changes.  If Tenant shall request changes to the Tenant
Improvements after the TI Construction Drawings have been approved in accordance
with the provisions hereof ("Changes"), Tenant shall request such Changes by
notifying Landlord in writing in substantially the same form as the AIA standard
change order form (a "Change Request"), which Change Request shall describe in
reasonable detail the nature and extent of any such Change.  Such Change Request
must be signed by Tenant's Representative.  Landlord shall, before proceeding
with any Change, use commercially reasonable efforts to respond to Tenant as
soon as is reasonably possible with an estimate of:  (i) the time it will take
in excess of the existing construction schedule, and (ii) the architectural and
engineering fees and costs that will be incurred, to analyze such Change Request
(which costs shall be paid from the TI Fund to the extent actually incurred,
whether or not such change is implemented).  Landlord shall thereafter submit to
Tenant in writing, within 5 business days of receipt of the Change Request (or
such longer period of time as is reasonably required depending on the extent of
the Change Request), an analysis of the additional cost or savings involved,
including, without limitation, architectural and engineering costs and the
period of time, if any, that the Change will extend the date on which Landlord's
Work will be Substantially Complete.  Any such delay in the completion of
Landlord’s Work caused by a Change, including any suspension of Landlord’s Work
while any such Change is being evaluated and/or designed, shall be a Tenant
Delay.

(b)Implementation of Changes.  If Tenant:  (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord's
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted.  Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect's
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant in the absence of manifest error.

5.Costs.

(a)Budget For Tenant Improvements.  Before the commencement of construction of
the Tenant Improvements, the parties shall agree on a Budget pursuant to Section
2(c) of this Work Letter.  The Budget shall be based upon the TI Construction
Drawings approved by Tenant and shall include, in addition to all third-party
costs for the design and construction of the Tenant Improvements, a payment to
Landlord of administrative rent ("Administrative Rent") equal to 3% of the hard
cost for the construction of the Tenant Improvements and Changes for monitoring
and inspecting the construction of the Tenant Improvements and Changes, which
sum shall be payable from the TI Fund (as defined in Section 5(d)).  In

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

addition, Administrative Rent also shall include, without limitation, all
out-of-pocket costs, expenses and fees incurred by or on behalf of Landlord
arising from, out of, or in connection with monitoring the construction of the
Tenant Improvements and Changes, and shall be payable out of the TI Fund.  If
the Budget is greater than the TI Allowance, Tenant shall deposit with Landlord
the difference, in cash, prior to the commencement of construction of the Tenant
Improvements or Changes, for disbursement by Landlord as described in Section
5(d).  

(b)TI Allowance; Space Planning Allowance.  Landlord shall provide to Tenant (i)
a tenant improvement allowance (the "TI Allowance") of $185.00 per rentable
square foot of the Premises, being $1,001,0165 in the aggregate and (ii) a space
planning allowance of $0.12 per rentable square foot of the Premises, being
$6,493.08 in the aggregate (the “Space Planning Allowance”).  The TI Allowance
and the Space Planning Allowance shall be disbursed in accordance with this Work
Letter.  Any unused portion of the TI Allowance and/or the Space Planning
Allowance not validly requested by Tenant shall be forfeited and shall cease to
be available to Tenant after a period of 18 months following the Commencement
Date, except to the extent Tenant is delayed from requesting the same by Force
Majeure.  Tenant shall have the right to use and apply the TI Allowance only
toward (i) hard and soft construction costs of the Tenant Improvements described
in the TI Construction Drawings approved pursuant to Section 2(d), including,
but not limited to, any architectural and engineering fees, design, permits,
electrical power and other utilities, the cost of preparing the TI Design
Drawings and the TI Construction Drawings (except to the extent such costs are
paid for with the Space Planning Allowance), costs resulting from Tenant Delays
and the cost of Changes, costs set forth in the Budget, including Landlord's
Administrative Rent, and Landlord's out-of-pocket expenses, and (ii) Tenant’s
furniture and Tenant's voice or data cabling (collectively, "TI Costs").  Tenant
shall have the right to use and apply the Space Planning Allowance only for the
costs and expenses of preparing the TI Design Drawings and/or the TI
Construction Drawings.  Tenant shall have no right to the use or benefit of any
portion of the TI Allowance or the Space Planning Allowance for any other
purpose (including the reduction or payment of Base Rent, the cost of any
personal property (other than Tenant’s furniture) or other non-Building system
materials or equipment, including, but not limited to, non-ducted biological
safety cabinets and other scientific equipment not incorporated into the Tenant
Improvements).  The Space Planning Allowance shall be used for the payment of
the costs and expenses of preparing the TI Design Drawings and/or the TI
Construction Drawings prior to the TI Fund being used for the payment of the
remainder of such costs in accordance with the terms of this Work Letter.

(c)Costs Includable in TI Fund.  The TI Fund shall be used solely for the
payment of TI Costs.    

(d)Excess TI Costs.  Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance and the Space Planning Allowance.  If at any time the remaining TI
Costs under the Budget exceed the remaining unexpended TI Allowance, Landlord
shall give written notice thereof to Tenant, including commercially reasonable
back-up documentation therefor, and within 30  days thereafter Tenant shall
deposit with Landlord, as a condition precedent to Landlord's obligation to
complete the Tenant Improvements, 100% of the then current TI Cost in excess of
the remaining TI Allowance ("Excess TI Costs").  If Tenant fails to deposit any
Excess TI Costs with Landlord when required hereunder, Landlord shall have all
of the rights and remedies set forth in the Lease for nonpayment of Rent
(including, but not limited to, the right to interest at the Default Rate and
the right to assess a late charge).  For purposes of any litigation instituted
with regard to such amounts, those amounts will be deemed Rent under the
Lease.  The TI Allowance and Excess TI Costs are herein referred to as the "TI
Fund."  Funds deposited by Tenant shall be the first disbursed to pay Excess TI
Costs.  Notwithstanding anything to the contrary set forth in this Section 5(d),
Tenant shall be fully and solely liable for TI Costs and the cost of Minor
Variations in excess of the TI Allowance.  If upon completion of the Tenant
Improvements and the payment of all sums due in connection therewith there
remains any undisbursed portion of the TI Fund, Tenant shall be entitled to such
undisbursed TI Fund solely to the extent of any Excess TI Costs deposit Tenant
has actually made with Landlord.

(e)Following completion of and payment for all TI Improvements, Tenant may
submit to Landlord paid receipts for furniture in the Premises purchased by
Tenant and paid receipts for voice and

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

data cabling installed by Tenant in compliance with the Lease and paid for by
Tenant, together with such lien waivers and certifications as Landlord may
request.  Provided Tenant is not in default of the Lease, such materials are
submitted within 18 months following the Effective Date and Landlord has
inspected and approved all such materials and installations (not to be
unreasonably withheld, conditioned or delayed), Landlord will, to the extent of
any unused portion of Tenant Improvement Allowance, if any, reimburse Tenant for
such furniture and cabling costs.

6.Tenant Access.

(a)Tenant's Access Rights.  Landlord hereby agrees to permit Tenant access, at
Tenant's sole risk and expense, to the Building (i) during the early access time
period prior to the anticipated Commencement Date, as identified in the
construction schedule to be provided by Landlord (or if not identified therein
at times designated by Landlord in its commercially reasonable discretion) and
updated from time to time, to perform any work ("Tenant's Work") required by
Tenant other than Landlord's Work, provided that such Tenant's Work is
coordinated with the TI Architect and the general contractor, and complies with
the Lease and all other reasonable restrictions and conditions Landlord may
impose, and (ii) prior to the completion of Landlord's Work, to inspect and
observe work in process; all such access shall be during normal business hours
or at such other times as are reasonably designated by
Landlord.  Notwithstanding the foregoing, Tenant shall have no right to enter
onto the Premises or the Project unless and until Tenant shall deliver to
Landlord evidence reasonably satisfactory to Landlord demonstrating that any
insurance reasonably required by Landlord in connection with such
pre-commencement access  is in full force and effect.  Any entry by Tenant shall
comply with all established safety practices of Landlord's contractor and
Landlord until completion of Landlord's Work and acceptance thereof by Tenant,
and shall comply with the Lease and all other reasonable restrictions and
conditions Landlord may impose.  

(b)No Interference.  Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord's Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Premises and the Project until such
interference is addressed by Tenant to Landlord’s reasonable satisfaction (and
upon 2 such occurrences, until Substantial Completion).  Any delay in the
completion of Landlord’s Work caused by such interference shall be a Tenant
Delay.

(c)No Acceptance of Premises.  The fact that Tenant may, with Landlord's
consent, enter into the Project prior to the date Landlord's Work is
Substantially Complete for the purpose of performing Tenant's Work shall not be
deemed an acceptance by Tenant of possession of the Premises, but in such event
Tenant shall defend with counsel reasonably acceptable by Landlord, indemnify
and hold Landlord harmless from and against any loss of or damage to Tenant's
property, completed work, fixtures, equipment, materials or merchandise, and
from liability for death of, or injury to, any person, to the extent caused by
the act or omission of Tenant or any Tenant Party.

7.Miscellaneous.

(a)Miscellaneous Charges.  Tenant shall not be charged for freight elevators,
security, access to loading docks, parking, utilities, or temporary HVAC during
construction of the Tenant Improvements or Tenant’s move into the Building,
provided that said activities occur during normal Building hours.

(b)Consents.  Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, unless expressly set forth herein to the contrary.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

(c)Modification.  No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

(d)No Default Funding.  In no event shall Landlord have any obligation to fund
any portion of the TI Allowance or to perform any Landlord’s Work during any
period that Tenant is in Default under the Lease.

[Remainder of page left blank]


[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

SCHEDULE 1

Approved TI Design Drawings

[Attached]

 




[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

SCHEDULE 2

Work Matrix

[Attached]

 

 

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

SCHEDULE 3

Working Version of Landlord’s Plans

[Attached]

 

 

 

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. C

 

SCHEDULE 4

Schedule for Review Phases

Phase

Deadlines

Conceptual/Space Plan Phase

(i) Initial Conceptual/Space Plan to be delivered to Tenant on or prior to the
Effective Date

(ii) Conceptual/Space Plan to be completed by September 16, 2020

Schematic Design Phase

(i) Initial Schematic Design to be delivered to Tenant within 20 business days
after Conceptual/Space Plan agreed upon

(ii) Schematic Design to be completed by October 13, 2020

Construction Drawing Phase

(i)  Initial Construction Drawings to be delivered to Tenant within 50 business
days (30 days from SD to Permit Set, 20 days from Permit set to CDs) days after
Schematic Design agreed upon

(ii) Construction Drawings to be completed by December 22, 2020

 

 

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. D

 

EXHIBIT D

ACKNOWLEDGEMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made as of this _____ day of
______________, ____, between ARE-MA REGION NO. 75, LLC, a Delaware limited
liability company (“Landlord”), and FORMA THERAPEUTICS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain Lease
Agreement dated as of ______________, 2020 (the “Lease”), by and between
Landlord and Tenant.  Any initially capitalized terms used but not defined
herein shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ______________,
_____, and the expiration date of the Base Term of the Lease shall be at 11:59
p.m. on ______________, _____ (subject to earlier termination or extension as
provided in the Lease).  In case of a conflict between the terms of the Lease
and the terms of this Acknowledgment of Commencement Date, this Acknowledgment
of Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:

 

FORMA THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

LANDLORD:

 

ARE-MA Region No. 75, LLC,

a Delaware limited liability company

 

By:

 

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership, managing member

 

 

By:

 

ARE-QRS Corp.,

 

 

a Maryland corporation, general partner

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. E

 

EXHIBIT E

Rules and Regulations

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or any Tenant Party, or used by them for any purpose other than ingress
and egress to and from the Premises.

2.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project (except as permitted by the terms of
this Lease).

3.Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Building without Landlord’s approval.

4.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted.  Any such installation or connection shall be made
at Tenant’s expense.

6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours.  There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.  All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.  All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8.Tenant shall maintain the Premises free from rodents, insects and other pests.

9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and
cleanliness.  Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

11.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. E

 

13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14.No auction, public or private, will be permitted on the Premises or the
Project.

15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16.The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease.  No gaming devices shall be operated in the Premises.

17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

20.Tenant shall cause any vendors and other service providers hired by Tenant to
perform services at the Premises or the Project to maintain in effect workers’
compensation insurance as required by Legal Requirements and commercial general
liability insurance with coverage amounts reasonably acceptable to Landlord. 
Tenant shall cause such vendors and service providers to name Landlord and
Alexandria Real Estate Equities, Inc. as additional insureds under such policies
and shall provide Landlord with certificates of insurance evidencing the
required coverages (and showing Landlord and Alexandria Real Estate Equities,
Inc. as additional insureds under such policies) prior to the applicable vendor
or service provider providing any services to Tenant at the Project.

 

 

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. F

 

EXHIBIT F

TENANT’S PERSONAL PROPERTY

None

 

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. G

 

 

EXHIBIT G

IDENTIFICATION OF ACM & PACM

[Attached]

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. H

 

EXHIBIT H

FORM OF LETTER OF CREDIT

[Attached]

[gquur32owifc000001.jpg]

--------------------------------------------------------------------------------

Building 39 (AOTC) / Forma Therapeutics – Ex. I

 

EXHIBIT I

 

Janitorial Specifications

 

[Attached]

[gquur32owifc000001.jpg]